 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDRetail Store Employees,Local Union No. 876,RetailClerks InternationalAssociation,AFL-CIO andAlliedSupermarkets,Inc.;Borman Food Stores,Inc.;Lindy'sDistributors,Inc.;KingColeSupermarketNo.5,Inc.;GreatScottSupermarkets,Inc.;Chatham Supermarket, Inc.;Food Giant Stores, Inc.; Dexter-Davison Markets,Inc.;Hiller & Lutey,Inc., d/b/a Shopping CenterMarkets,and Vescio,Inc.andIndependent BiscuitCompany, Charging Party and Joint Council No.43 of the International Brotherhood of Teamsters,Chauffeurs,Warehousemen,andHelpersofAmerica,Intervenor.Canada Dry Corporation;Detroit Coca-Cola Bottling Company;FeigensonBrothersCompany;Pepsi-ColaMetropolitanBottlingCompany,Inc.;Seven-UpBottlingCompany of Detroit;The Squirt-Detroit BottlingCo.;Vernors,Inc.,andWyandotte Coca ColaBottlingCo.,Charging PartiesandTeamstersUnion LocalNo. 337,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen,andHelpersofAmerica,ChargingParty.Cases7-CE-12(1)through7-CE- 12(10),7-CE- 13,7-CE-14(1) through 7-CE-14(10), and 7-CE-15(l)through 7-CE-15(10)February 12, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn May 28, 1968, Trial Examiner James V.Constantine issued his Decision in the above-entitledproceeding, finding that the Respondent Union andthe Respondent Employers had engaged in and wereengaging in certain unfair labor practices, andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneral Counsel filed exceptions to the TrialExaminer'sDecisionandasupportingbrief.RespondentRetailClerksandRespondentEmployers each filed aMotion for SummaryReversal, exceptions, and supporting brief.' Schulzeand Burch Biscuit Co.,amicus curiae,filed a briefseekingmodificationoftheTrialExaminer'sDecision and Recommended Order.' The AmericanResearchMerchandisingInstitute,ToiletryMerchandisersAssociation,andNationalFoodDistributorsAssociation,amicicuriae,filed a briefinsupportof the Trial Examiner's Decision.Respondent Retail Clerks also filed an Answer BrieftoGeneral Counsel's exceptions, a Reply Brief tothebrief ofamicusSchulze and Burch, and aMemorandum Brief in answer to the brief ofamiciassociations.'Respondent Employers simply incorporated and adopted the motion,exceptions,and brief of theRespondent Retail Clerks'On July 30, 1968, theBoard denied Schulze and Burch'smotion toPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.TheNationalLaborRelationsBoardhasreviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the motions, exceptions, briefs, and the entire recordin the case, and, finding merit in exceptions ofRespondents,herebyadoptsthefindings,conclusions,and recommendations of the TrialExaminer, only to the extent consistent herewith.RespondentEmployersoperatesupermarketchainsinsoutheastMichigan.ThroughanAssociation,theybargainwithRetailStoreEmployees, Local Union No. 876, Retail ClerksInternationalAssociation,AFL-CIO, (hereaftercalled "Clerks" or "Local 876"), as representativeofcertainstoreemployees(hereaftercalled"clerks"). In 1967, Local 876 and the Associationnegotiated the followingArticle8(c) into theircollective-bargaining agreement:To preserve bargaining unit work, the Employeragrees that no supervisor, store manager, assistantstoremanager or other persons not covered bythisAgreement,shallperformanyworkcustomarily performed by employees covered bythisAgreement, except only in the event of anemergency not attributable to the Employer, andexcept only with respect to bread and potato chipvendors, with respect to their initial daily deliveryonly, and except only with respect to rack jobbers(definedtobe those vendors, who, at theexecution of this Agreement, service non-foodspecialty items), who shall be permitted to stocktheircustomary respectivemerchandise.TheEmployer agrees that supervisors, store managers,assistant storemanagers or any nonmember ofthe bargaining unit employed by the Employerviolatingthisunderstandingwillbeseverelydisciplined and after three (3) written violationswillbe demoted and made a member of thebargaining unit with no seniority.As a result of Article 8(c)'s enforcement, employeesof suppliers named in the complaint were preventedfrom shelving and servicing certain brand-namecookies,crackers,spices,baby foods, and softdrinks in Respondent supermarkets. Since August 2,1967,the employees in the Clerk's unit haveperformed such tasks on the specified brand items.The question here is whether Article 8(c), soapplied,3 had an object of preserving work for clerkintervene and file exceptions,but permitted it to file anamicusbrief Inview of our dismissal of the complaint,this brief raises no unique issueswhich require discussion.'Thereisclearly no merit to the General Counsel'scontention thatArticle 8(c) as written is itself violativeof the Act.174 NLRB No. 67 RETAIL STORE EMPLOYEES, LOCAL 876employees of Respondent supermarkets or was"tacticallycalculated to satisfy union objectiveselsewhere",' and thus violated Section 8(e) of theNational Labor Relations Act, as amended.The Trial Examiner found that clerks had notgenerally performed the shelving and related serviceson the specified brand items carried by the namedsuppliers.'From this nonperformance on thesebrand-name products, the Trial Examiner reasonedthat Clerks was using Article 8(c) to acquire workbelonging to another unit, and that this was asecondary object. However, in our recent decisionsinBrentwoodMarkets'andCalaFoods,'werejected a definition of grocery store unit work bybrand name or supplier, stating: "To define unitwork narrowly according to the supplier or newnessof the product would effectively deny the Clerks anyremedy for piecemeal reduction and potentialelimination of unit work opportunities."' In thecircumstances of this case, too, the fact that clerksmay not have performed the shelving tasks on theseparticular brands of cookies, crackers, spices, babyfoods, and soft drinks is not dispositive. For therecord shows that clerks have handled the in-storeshelving and servicing tasks on the bulk of thegrocerymerchandisecarriedbyRespondentsupermarkets. The clerks have also worked on goodssimilar to those provided by the named suppliersand on some merchandise which differs only inbrand name. In addition, the clerks have done acertain amount of replenishment of, and performedother services for, the specified brands.' Based onthese work practices within the clerk unit, we cannotfind the work on the specified brand-name productswas so foreign to the unit as to negate the Clerks'assertion of a job protection object. There is, rather,ample support for Clerks' claim that the work ofshelving and related tasks on cookies, crackers,spices, baby foods, and soft drinks, irrespective ofbrand, is a proper primary interest of the Clerks. ToconfineClerks' area of legitimate job protectionefforts to work in respect to the brands or suppliershandled before August 2, 1967, is both arbitrary andunrealistic.10Inshort,we can not outlaw primarywork protection ' effortsbysucharestrictivedefinition of unit work.The record otherwise indicates that it was Clerks'interest in preserving unit work opportunities, notoutside tactical aims, which governed the application'NationalWoodwork Manufacturers AssociationvN.L.R B,386 U S612,644'Or atleast the "original"shelving on these items.'Retail Clerks'Union,Local No 648 (Brentwood Markets),171 NLRBNo 142'Retail Clerks Union,Local 648(Cala Foods),172 NLRB No. 200'BrentwoodMarkets, supra,fn 5'The amount of this replenishment seemingly varied with, product andstoreHowever,we accepttheTrialExaminer'sconclusionthat clerkreplenishment generally constituted a small part of the totalwork on thespecified brand merchandise.'"Thisdoes not mean that suppliers or brands are neverrelevantWehold only thatwork practices in the presentcontext donot support thedecisive significance given thesefactors bythe Trial Examiner425of Article 8(c) to the goods of the named suppliers.Thus, the record shows that in the 1967 contractnegotiations,Clerks' representatives asserted thatoutsiderswere coming into the stores and doingwhat was regarded as clerks' work, that this practicerepresentedan increasing threat to clerks' jobopportunities, and that Article 8(c) was designed toend that job threat." The application of Article 8(c)to the work on the specified brand-name productsimplemented this stated work preservation object.But the Clerks in no way identified the suppliers ortheir merchandising practices as the target of Article8(c)'s enforcement, and the record is devoid of anyindication that the Clerks had a dispute or policy topursueatthesuppliers.WhileRespondentsupermarkets -assigned the shelving work to clerkspursuant to Article 8(c), they continued to buy thebrand merchandise from the suppliers. The Clerks'restrictionon the supermarkets' work allocationthus appears to have had no strategic advantage ortacticalaim outside the unit; it sought only topreserve work opportunities for the clerks. And anyresultant impact on the operations of the supplierscannot be said to be "an object" of the applicationof Article 8(c), but is, rather, only an incident to alawful primary job protection effort. In sum, we findthat General Counsel has not carried his burden ofproving, by a preponderance of the evidence, thatRespondent's conduct here violated Section 8(e) ofthe Act.' IAccordingly, we shall dismiss the complaint."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintbe, and it hereby is, dismissed in its entirety."The fact that Article 8(c)made certain exemptions for emergencies,bread and potato chip vendors,and rack jobbers is not inconsistent withthe objective of preserving the remaining shelving work for the employeesin the unit Employer acquiescence in the fullest possible work claim is nota prerequisite to lawful primary actionNor, of course, is the failure toclaim shelving work performed by employees outside its unit in the meatdepartment and bakery concession fatal to Clerks'position herein''This is so even accepting for decisional purposes the offer of proofmade by General Counsel in the course of his examination of witness JackBushkin."Asin BrentwoodandCala Foods,our findings here are limited to thealleged secondary boycott implications of article 8(c) and its enforcementin respect to the brand merchandise of the named suppliers They are notdiapositive of any contract interpretation or jurisdictional dispute issuesWhich may arise.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE,TrialExaminer:This is aconsolidated unfair labor practice case. Cases7-CE-12(1)through 7-CE-12(10)originated on separate charges filedon August22, 1967, byIndependent Biscuit Company, awholly owned subsidiary of Mickelberry Food Products,againsteachRespondent Employer mentioned in the 426DECISIONSOF NATIONALLABOR RELATIONS BOARDcaption above. The order in which each Employer's nameappears in the caption determines the subnumberassignedto it, so that, for example, Borman Food Stores, Inc.,carries the number 7-CE-12(2) because it is enumerated asthe second Employer in said caption. Each separatecharge against said Employers (10 in all)also names as aRespondent Retail Store Employees, Local Union No.876,Retail Clerks International Association, AFL-CIOThus, Local 876 isalso aRespondent in all 10 cases. Saidcharges were consolidated on October 16, 1967.A consolidated complaint, pursuant to Section 10(b) oftheNational Labor Relations Act (29 U.S.C. 160(b)) wasissued,based on said charges, on October 16, 1967,against Local 876 and the 10 Respondent Employers, bytheGeneral Counsel of the National Labor RelationsBoard, through the Regional Director for the SeventhRegion (Detroit,Michigan), on behalf of the Board. Insubstance the consolidated complaint, as finally amended,alleges that Local 876 and the 10 Respondent Employershave engaged in conduct contravening Section 8(e), andthat such conduct affects commerce within the meaning ofSection 2(6) and (7), of the Act.Pursuant to due notice, the consolidated complaint inCases 7-CE-12(l) through 7-CE-12(10) came on to beheard on November 29 and 30 and December 1, 1967, atDetroit,Michigan. On December 1, 1967, that case wasadjourned until January 29, 1968, for further hearing.During this recess additional charges were filed againstLocal 876 and the 10 Respondent Employersnamed inCases 7-CE-12(1) through 7-CE-12(10), as more fullydescribed in the ensuing paragraphs.On December 1, 1967, a single charge was filedagainstLocal 876 by eight manufacturers and distributors ofcarbonated beverages. Case 7-CE-13. Their names are setforth in the caption above as Employer Charging Parties.On December 1, 1967, said 8 Employer Charging Partiesalso filed separate charges against the 10 RespondentEmployersmentioned in the said caption.Cases7-CE-14(1) through 7-CE-14(10).On December 6, 1967, Teamsters Union Local No.337, International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America filed separatecharges againsteach of the 10 Respondent Employersnamed inthe caption above, the subnumber of eachcharge against an Employer corresponding to the order inwhich such Employer'snames appearsin the captionabove. Cases 7-CE-15(l) through 7-CE-15(10). Local 876isnamedas a Respondent in each of said 10 separatecharges.Cases 7-CE-13, 7-CE-14(l) through 7-CE-14(10), and7-CE-15(l) through 7-CE-15(10), were consolidated onDecember 29, 1967. On that date a consolidatedcomplaint based on said charges wasissuedagainst Local876 and the 10 Respondent Employers by the GeneralCounsel of the Board, through the Acting RegionalDirector for said Seventh Region.In substance saidconsolidated complaint alleges that Local 876 and the 10Respondent Employers have engaged in conduct violatingSection 8(e),andthat such conduct affects commercewithin the meaning of Section 2(6) and 7, of the Act.Respondents' have severallyansweredeach denying that ithas committed any unfair labor practices.'By memo to me dated February 20, 1968, the Regional Attorney for theBoard's Seventh Region transmitted to me the proof of service of theanswer of Respondent Lindy's Distributors, Inc. This may be received intothe record as TX Exh. 2 It is dated February 2, 1968.Thereafter, the General Counsel moved to consolidateforpurposesoftrialCases7-CE-12(1)through7-CE-12(10), 7-CE-13, 7-CE-14(1) through 7-CE-14(10),and 7-CE-15(l) through 7-CE-15(10). My denial of suchmotion was reversed, and the motion was granted, by theBoard on January 18, 1968, and consolidation wasordered.The hearing on the consolidated case was resumed atDetroit,Michigan, on January 29, 1968, and lasted untilFebruary 7, 1968, when it closed To recapitulate, theconsolidated case at this resumed hearing consisted of twocasesbasedon two consolidated complaints, 'i.e.,7-CE-12(1) through 7-CE-12(10), as one of those twocases,theotherbeing7-CE-13, 7-CE-14(l) through7-CE-14(10), and 7-CE-15(l) through 7-CE-15(10).All parties were represented at and participated in thetrial,andwere granted full opportunity to adduceevidence, examine and cross-examinewitnesses,submitbriefs,and present oral argument. Briefs have beenreceived from the General Counsel, the Charging Partiesother than Independent Biscuit, Intervenor Joint Council43 of the Teamsters Union, and Respondent Local UnionNo. 876.A motion to dismiss by Respondent Local 876 wasdenied at the hearing.Upon the entire record in this case, and from myobservation of the witnesses, I make the following-FINDINGS OF FACT1.AS TO JURISDICTIONDuring the year ending December 31, 1966, each of theRespondentEmployers derived gross revenues in anamount exceeding $1,000,000. During the same periodeach of said Employers purchased and received directlyfrom points located outside the State of Michigan, goodsandmaterialsvalued in excess of $50,000. EachRespondentEmployerisamemberofUnitedSupermarketAssociation ofMichigan, a membershipassociation with its principal office in Detroit,Michigan.Among other things, said United Association engages incollective bargaining on behalf of its members with labororganizations, including Respondent Local No. 876. I findthat Respondent Employers and United Association eachis an Employer under Section 2(2), and each is engaged incommerce within the meaning of Section 2(6) and (7), ofthe Act. Each of the Employers who are Charging PartiesinCase 7-CE-13 in 1967 had gross revenues exceeding$500,000, and during said period each received goods andmaterials valued in excess of $50,000 directly from pointslocated outside the State of Michigan. I find that saidEmployers are engaged in commerce within the meaningof Section 2(6) and (7) of the Act. I further find that itwill effectuate the policies of the Act to assert jurisdictionover the Respondents in this proceeding.Siemons MailingService,122 NLRB 81, 84.II.THE LABORORGANIZATION INVOLVEDRetail Store Employees Local Union No. 876, RetailClerks International Association,AFL-CIO,herein calledLocal 876, is a labor organization within the meaning ofSection 2(5) and 8(e) of the Act. RETAIL STORE EMPLOYEES, LOCAL 876427III.THE UNFAIR LABOR PRACTICESThe principal issue in this case involves the validity ofArticle 8(c) of the collective-bargaining contract betweenRespondent Employers and Respondent Local 876 to theextent that it affects the racking, by outside vendors, onthe shelves of said Employers ofcrackers, cookies, babyfoods, spices, and soft drinks and carbonated beveragescarrying specified brandnames.That this is the issue isdisclosed by the complaints in the case and by the expressassertionof counsel for the General Counsel that theshelving or racking of only these products was contestedand that no other products were involved.During the trial I sustained the General Counsel'sobjection to evidence offered by Respondents regardingthe shelving or racking of beer, wine, fruit juices and fruitpunchesotherthan the soft drinks and beveragesenumerated in the complaint; coffee; tea, powders ormixes known as Kool-Aid, Tart, Tang, and Twist, dairyproducts; Sanka; and cocoa. It was my opinion, and stillis, that these products are not only omitted from litigationby the complaint, but the counsel for the General Counselat the trial emphatically and unequivocally insisted thatthe shelving or racking of these products was not beingquestioned in this caseNevertheless,theBoard on aninterlocutory appeal ruled that such evidence should bereceived "on the grounds that evidence offered appearsrelevant and material."The Motion to Correct Transcript of Respondent Local876 is granted in the absence of opposition thereto.A. The General Counsel's EvidenceIndependent's products have never been racked or shelvedby a store's employees before August 2, 1967.Independent's salesmen service a market from one tofive times a week, depending on the volume of that store.The shelving or racking services take up as much as 70percent of a salesman's time in city store routes and 30percent in country store routes.Some of Independent's salesmen "very seldom" leavemerchandise in any stores backroom. This occurs whenthe salesman misjudges a store's needs for the day onwhich a delivery is made. When an Independent salesmanison vacation, generally college students will substitutefor the absent salesman; and when the salesmanis ill, anIndependentroutesupervisorusually"pulls[thesalesman's] territory."At inventory time in the stores, which happens"occasionally,"employees of some stores shelved orracked Independent's merchandise.InChatham and Great Scott markets the employeesrack and shelve the store's own brand of cookies known atFlavor-Kist.When Independent put on promotional displays at apoint in the stores away from the shelves, the store'semployees would replenish Independent's merchandise onthe display stand.When this occurred, it took placeusually on a weekend. However, the packages are placedoriginally on such displays by Independent's salesmen.Since Article 8(c) of the collective-bargaining contractbetween Local 876 and the Respondent Employers becameeffective on August 2, 1967, Independent's employees havebeen expressly prohibited by said Respondents fromservicing in any manner the store shelves of RespondentEmployers.1.The nature of Independent Biscuit Company'sdelivery system prior to August 2, 1967Independent sells to supermarkets cookies and crackersof a perishable nature. The brand names thereof areShur-Good, Dutch Twin, Mama, Imperial, Zinsmaster,Old London, Burry, FFV, and 11 others. These aredelivered in fragile packages, 90 percent of which aremade of cellophane. This includes about 125 varieties.Generally a code is placed on the package or the casecontaining several packages to indicate the date when theproducts were baked. This codeisusedfor purposes ofrotation, i.e., the older packages are brought forward, andnewer packages are placed behind, on a store's shelves byIndependent's salesmen. This keeps the product fresh andprevents stale products from being sold.In addition to placing and rotating packages on astore's shelf,Independent'ssalesmen(about 35 in 'all)arrange the shelf in such a manner as to present the bestsales appeal to customers of the store.In this connectiondamaged goods are removed from the shelves.Independent's salesmen take orders from stores, but thedelivery is made by another employee of Independent, adriver. Delivery is made in the store's aisle, but sometimesit is to a backroom. On the same day when a delivery ismade, the salesman services a store by shelving or rackingthe products. If any packages are left after the shelveshave been replenished, they are placed in a store'sbackroom. On his next return the salesman replenishes theshelves, first taking the backroom packages, if any. Ifpackages are left over they are placed in the backroom.This procedure is repeated each time a salesman services astore.Rarely does an employee of the market rack theshelveswith surplus packages of Independent's productsleftinastore'sbackroom.Insome instances2.As toBormanFoodStores, IncBorman's,which has been in business about 42 years,operates a chain of 89 supermarkets under the name ofFood Fair Markets, Farmer Jack's Markets, and K-MartFoods inMacomb, Oakland, andWayne Counties,Michigan,and also in the Grand Rapids and MuskegonareasofMichigan.These stores are run within theterritorialjurisdictionofLocal876.Among otherproducts,Borman purchases cookies from IndependentBiscuit Company, one of the Charging Parties.Early in 1967, the Respondent Employers and Local876 negotiated for a collective-bargainingcontract. Local876 represents all of Borman's employees except those inthe meat department. However, those in the bakery are ina separate unit.During such negotiationsLocal 876complained that so-called outside vendors, who are ineffectsuppliersofmerchandise to said RespondentEmployers' stores, were taking away work from membersof Local 876 employed by said Employers in that theoutsidevendorswereperformingworknormallyperformed by such employees. After some discussion itwas finally agreed that outside vendors would not bepermitted to put or stack their merchandise (other thanbreadand potato chips) directly on the shelves inRespondent Employers' stores, and that such merchandisewas to be stacked on such shelves by the particularemployees at each of Respondent Employers' storesreceiving a delivery thereof. This agreement was reducedtowriting and was incorporated as Article 8(c) into acollective-bargaining contract executedby Local 876 andthe Respondent Employers on or about August 2, 1967. Itprovides that: 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD[Article 8(c)]:To preservebargainingunitwork, theEmployer agrees that no supervisor,storemanager,assistantstoremanager or any other persons notcovered by this Agreement, shall perform any workcustomarily performed by employees covered by thisAgreement, except only in the event of an emergencynot attributable to the Employer, and except only withrespect to bread and potato chip vendors, with respectto their initial daily delivery only, and except only withrespect to rack jobbers (defined to be those vendorswho, at the execution of this Agreement, servicednon-food specialty items), who shall be permitted tostock their customary respectivemerchandise.TheEmployer agrees that supervisors,storemanagers,assistant storemanagers or any nonmember of thebargaining unit employed by the Employer violating thisunderstandingwillbe severely disciplined and afterthree (3) written violations will be demoted and made amember of the bargaining unit with no seniority.As a result of this clause, i.e., Article 8(c), employeesofoutsidevendors afterAugust 2, 1967, were notpermitted to stack or shelve products which they deliveredtoRespondent Employers' stores; instead, they havedelivered to the stores' backroom, and employees of suchstores, usuallymembers of Local 876, then stocked theshelves from merchandise so stored in the backroom orstorage area and stamped the packages with a codeindicating the date.Prior to August 2, 1967, a different practice orarrangementexistedatBorman's.Itisdescribedimmediately below as to cookies sold by IndependentBiscuitCompany,an outside vendor, and in subsequentparagraphs as to certain other merchandise sold by otheroutside vendors to Borman's.A prescribed area and adefinite number of square feet therein on the shelves ofeach of Borman'sstoreswas allotted for the stackingthereon of cookies soldtoBorman'sby IndependentBiscuitCompany.Independent'ssalesman obtained theorder from Borman's. Delivery was then made of thecookies,whichwereprepackedbeforedeliverytoBorman's,byIndependent'struckdriver.Thereafter,Independent's salesman stacked the packaged cookies onthe allotted shelf space at Borman's.ThismethodofdeliveringandstackingbyIndependent'semployees had continuedfor atleast 18years before August 2, 1967. Such deliveries and stackingof shelves were made by Independent's salesmen as oftenas necessary,usually two or three times a week, based ona store'svolume of business.As part ofhisduties,Independent's salesman checked the aisle and observed theamount and condition of cookies on the shelves heserviced on one day. Then on the next day he returned,stamped the packages with a code number indicating thedate of baking,and then replenished the shelves. In soreplenishing he moved the older cookies to the front andplaced the most recent in back, a process called rotating.Thisassuresthatcookiesboughtby customers ofBorman's are fresh. Any excess packages are stored byIndependent'ssalesman in Borman's backroom and, onthe next trip to the store, he moves them to the shelveswhere he rotates them with the other packages, if any,remaining on the shelves.IftheshelvesbecamebareoremptybeforeIndependent's salesman visits a Borman store, and acustomer asked a Borman employee for Independent'scookies,Borman'semployeewouldbringsuchmerchandise to such customer from the stock stored inBorman'sbackroom."The frequency of that was very,very small." But "on a regular routine [Borman's] woulddepend on the so-called[Independent's] salesman to stockthemerchandise"on the shelf.However,Borman'scashiers, who are in the unit, have always- checked out allmerchandise,including Independent's.Borman'sstores also have a meat department. Theemployees thereof are represented by Local 539,Amalgamated Meat Cutters' Union of North America ina different bargaining unit. Such employees, however, cut,wrap, package, and then shelve the packaged meat onBorman's meat countersAlso the bakery in Borman'sstoreisa concession operatedbyAwreyBakeries.Although represented by Local 876, Awrey's employeesare not employees of Borman's and are in a differentbargaining-unit.Awrey's employees shelveAwrey'scookies except on the rare occasion when no employee ofAwrey is available. In the latter case Borman's employeesdo the shelving. Article 8(c) above-mentioned is notenforced by the parties thereto as to Awrey's employeesorBorman'smeat department employees as to thefunction of these employees in their own bargaining units.A similar practice was followed with respect to cookiessold toBorman'sby the supplier of Flavor-Kist cookies,except that actually delivery to Borman's backroom wasmadebyBorman'strucks.ButFlavor-Kist'srepresentatives would stock the merchandise on Borman'sshelvesBorman purchases cookies and crackers from NationalBiscuitCompany,SunshineBiscuitCompany, andHekman BiscuitCompanySunshineandNabiscosalesmen come three or four times a week to Bormanstores. The method of delivering merchandise and placingiton Borman's shelves corresponds to that followed withrespecttoIndependentBiscuitCompany's products,includingthe building and stocking of special displays.For at least 19 years, Beech-Nut and Gerber's havesold baby foods to Borman's. It is delivered to Borman'sat its own warehouse. Then Borman's brought it to thebackroom of its stores from its warehouse, the amount foreach store being determined and ordered by the salesmanof Beech-Nut or Gerber's. Thereafter, such salesman pricestamped and shelved his merchandise, and rotated itaccording to a code number he places on it. A salesmancame to Borman's stores at least once,and, to some of itsstores, twice a, week. Borman's employees replenish babyfoods on its shelves only if the shelves were bare and acustomer asked for it. The salesman also built andstocked special displays occasionally.Spices are purchased by Borman's from Frank Tea andSpice Company. These were distributed to Borman in thesame manner asbaby foods, described above. However,Frank's salesman called at Borman's stores but once aweek, at which time he serviced the shelves of its stores.In the case of spices, the sheli;es consisted of racks ownedby Frank's. And only pepper was kept in Borman'sbackrooms. This was used to replenish the racks at thestore by the store's employees when necessary; i.e., whenthe racks were depleted.Soft drinks are brought toBorman's storesby salesmenof the suppliers. Such salesman came to the stores twice aweek, i.e., onMonday and Friday. After shelving hisproduct in the store the salesman left a reserve in thestore's backroom. This reserve was used sometimes by thestore'semployees to replenish shelves. If this provedinadequate, Borman's called a salesman to make a specialcallwith beverages, so that on these special trips thesalesmanreplenished the shelves and also left somereserve stock in the backroom. Such salesman also put up RETAIL STORE EMPLOYEES,LOCAL 876special displays occasionally at Borman's stores.Borman sold a soft drink known as "Taco," which itpurchased fromWhiteRock.Thiswas shelved atBorman's stores exclusively by its employees. And itsemployees exclusively shelved the half gallon containers of"Dad's" root beer, salt, "Lawry's" seasonings, "Accent"seasoning, and "Adolph's" seasonings and tenderizer; butpepper was shelved by Borman's employees "very rarely."3.As to Lindy'sDistributors, Inc.Lindy's buys cookies and crackers from Independent.The latter's salesmen generally call on Lindy's store twicea week to take orders and service the stores. After asalesman of Independent takes an order the products aredelivered by Independent's delivery employee to Lindy'saisle.Lindy's has a policy of not keeping backroom stockof cookies and crackers. On the same day as the deliveryIndependent's salesman places the packages on Lindy'sracks or shelves. Lindy's employees shelve and rack theoverwhelming majority of items other than cookies andcrackers.None of this racking or shelving of Independent'sproducts is performed by Lindy's employees except in anemergency when the salesman did not show up because ofillness.This occurred very rarely. This method of deliveryand shelving by Independent continued for about 14 yearsprior to August 2, 1967. However, Lindy's cashiers handleall cookies as they came through the checkout lines at theregisters.Since August 2, 1967, Independent's employeesare forbidden by Lindy's to rack or shelve Independent'smerchandisebyreasonofArticle8(c)ofthecollective-bargaining contract between Lindy's and Local876.However, Independent still sells and delivers itsproducts to Lindy's although the former has not sinceAugust 2, 1967, racked or shelved them.Lindy's purchases the cookies and crackers of HekmanBiscuitCompany, Sunshine Biscuit Company, NationalBiscuitCompany, and Swanson Cookie Company's"Archway" and "Stella D'Oro" lines. "Archway" and"Stella D'Oro" products are delivered directly to Lindy'sshelvesby Swanson's driver-salesmen, so that none ofsuch merchandise is stored as a reserve supply in Lindy'sbackrooms.The cookies and crackers of said othersuppliers were ordered from salesmen, who came twice aweek, and were delivered by drivers of such suppliers.Within a few hours after delivery, the salesman who tookthe orders arrived at the store. There the salesman shelvedthemerchandise. Some backroom stock of these productswas kept as a result of overordering, but none of it wasshelved by Lindy's store employees.Baby foods were purchased from Beech-Nut andGerber's, and spices from Frank Tea and Spice Company.Such products were ordered, delivered, and shelved in thesame manner as cookies and crackers, i.e., a salesmanwho came once a week, ordered and shelved the productswhich were delivered by a driver of the particular supplier.The above salesmen who shelved their respectiveproducts also rotated, dusted, and cleaned the same, tookaway damaged merchandise, sometimes put up "point ofpurchase advertising material, and occasionally set up andmaintained special displays.Although some backroomstock of baby foods and spices was kept, this was shelvedbyLindy's employees only when the shelves becameempty.Salt,"Lawry's"seasoning,"Accent"seasoning,"Adolph's" seasoning, and a soft drink known as"Meadowdale" sold by Abner Wolf have been shelved and429handled exclusively by Lindy's store employees; and suchemployees "almost exclusively" replenish shelves withbackroom supplies of Coca-Cola. None of the above saltor seasoningis sold by Frank Tea and Spice Company.4.As to FoodGiant Stores, Inc.For about 25 or 26 years Food Giant has purchasedproducts from Independent Biscuit Company. These areshelved in Food Giant Stores by Independent's salesmenwho do so on an average of twice a week. On rareoccasionsFoodGiant'semployeesperformed suchshelving of Independent's products by taking stock storedin the backroom and placing it on the store's shelves. Thisoccurred on rare occasions when the shelves became bareor exceptionally low and it became necessary to replenishthem before Independent's salesman arrived to attend tothis work.An overwhelming majority of all other items in FoodGiant's stores is shelved and racked by its own employees.However, this does not apply to bakery products sold byAwrey's or Sander's in Food Giant Stores, for Awrey'sand Sander's employees shelve and rack their Employer'sproducts. Sander's and Awrey's have a concession in FoodGiant Stores which includes candy, ice cream, sweetgoods,potatochips,breadproducts,andcookies.Nevertheless,Awrey's and Sander's employees are notpermitted to shelve or rack any merchandise other thantheir own in Food Giant Stores.Food Giant's cashiers handle Independent's products aspart of their checkout procedures. Since August 2, 1967,Independent still sells and delivers to Food Giant, butIndependent'semployeeshavenotsincethenbeenpermitted to shelve or rack its products because of Article8(c) of the collective-bargaining contract between Local876 and Respondent Employers. However, Awrey's andSander's employees still rack their own merchandise, asthey have in the past, notwithstanding said Article 8(c).Also, Food Giant's meat department employees continueto shelve the meats sold by Food Giant despite saidArticle 8(c).RespondentGreatScott'semployees have alwaysshelved cookies and crackers sold under its own label ofFlavor-Kist.AndRespondentChatham's employeessimilarly have always shelved cookies and crackers soldunder its own brand called Staff.Food Giant, a chain of 15 supermarkets in the Detroitarea, received cookies and crackers from National BiscuitCompany, "Archway" brand from Swanson's CookieCompany, Hekman Biscuit Company, and Stella D'Orobrand of cookies. These were delivered to Giant's storesonce or twice a week by salesmen or driver-salesmen ofthe suppliers. These salesmen and driver-salesmen placedthemerchandise on Giant's shelves, rotated it, pricetagged it, and kept it fresh and neat appearing. Suchsalesmen and driver-salesmen performed similar functionsinconnectionwith special displays of such products.Employees of the stores sometimes replenished shelveswithmerchandise in the backroom; but this did notinclude"StellaD'Oro" or "Archway" brands becausethese were not kept in the backroom.Food Giant also handles the baby foods of Gerber,Beech-Nut, andHeinz.Thesewere delivered to thebackroom of Giant's stores from a warehouse Thereafterthe salesman of the supplier came about twice a week andplaced such merchandise on the store's shelves, bringing itout from the supply in the backroom. Such salesman alsolined up the merchandise, rotated it, dusted and cleaned it, 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDandremoveddamaged items. "Very seldom" didemployees of the store place baby foods on the shelves;but this did occur when the shelves became empty.Spices of Frank Tea and Spice Company and Durkee'swere delivered to Giant in the same manner as babyfoods, i.e., from a warehouse. Then the supplier'ssalesman came the next day to the stores and placed thismerchandise on the shelves of the stores. In addition, herotated the spices and lined up and dusted the shelf.Generally, a supply of spices was not maintained in thebackroom of the stores, but extra supplies, if any, werekept in the aisles adjoining the shelves holding suchmerchandiseIftheshelvesbecame empty, a rareoccurrence, an employee of the store replenished themfrom this supply in the aisles.Giant also buys soft drinks from the Charging PartiesinCase 7-CE-13. These were delivered to Giant's storesby the suppliers. Then the driver-salesman of the supplierstockedGiant's shelves with such products. In someinstances a backroom reserve was maintained in Giant'sstores.When shelves became empty Giant's employeesreplenished them from this backroom reserve.Abner Wolf, a wholesale food distributer, supplies FoodGiant with saltine cookies carrying the brand name of"Meadowdale" or "Camelot." These are delivered toGiant's backroom by Wolf's trucks. Thereafter, they arehandled in the stores exclusively by Giant's storeemployees. This same procedure is followed as to theseparticular brands at the stores of Lindy's Distributors,Inc., where Abner Wolf also distributes them.At both Food Giant and Lindy's it was expected thatthe store employees would replenish store shelves withbaby foods when such shelves became empty; but this wasseldom done by such employees. When store employeesperformed this work they also level and face the babyfoods on the shelves, and also stamp prices thereon Thisprocedure was also followed by store employees as tospices,cookies,andcrackers.However, the storeemployees exclusively serviced the shelves with salt.Giant and Lindy's employees also put up on theshelves,when they were empty, "Accent" and "Adolph"seasonings, and soft beverages, obtaining the same fromreserves left in the store's backroom by the salesmenemployed by such suppliers. However, AbnerWolf'sprivate brand of beverages, marketed under the name of"Meadowdale," were handled entirely by the employees ofthe store These beverages were delivered by Wolf to thebackroom of stores of Giant Lindy's did not carry"Meadowdale" beverages.5.As to GreatScott Supermarkets, Inc.GreatScottpurchasesproducts from IndependentBiscuitCompany in the following manner or procedure.Independent's salesmen first took an order from the store.He returned to the store on the day when the merchandisewas delivered and placed it on the shelf in the selling area.This latter function occurred between two and four timesa week depending on the volume of a store and the flowof Independent's merchandise off the shelves.Reserve stock of Independent's products was left in thebackroom of a store by Independent's employees to beused, if necessary, for replenishing the store's shelves byGreat Scott's employees. This act of replenishing by GreatScott's employees occurred only, if at all, on weekends,when volume of sales was high Its frequency is not clear,as the testimony of Vice President Nathan Fink indicates(Tr. p. 258) that "it would occur on some weekends andon other weekends it wouldn't." But Great Scott'semployees did not replenish during the week becauseIndependent's salesmen serviced the store often enough tokeepmerchandise constantly on the shelves during thisperiod-GreatScott'semployees shelve the overwhelmingmajority of all products other than those of Independentandmeat products. The meat department composes aseparate bargaining unit, the employees of which arerepresented by the Meat Cutters Union. Since August 2,1967,Great Scott has continued to handle Independent'sproducts, but they are shelved by Great Scott's employees.Article 8(c), above-mentioned, is not being applied toemployees in the meat department or the employees ofSander's,which has the bakery concession in GreatScott's stores. The employees of Sander's are also in adifferent bargaining unit.- Since August 2, however, GreatScott's employees will shelve Sander's products "uponcustomer demand "Great Scott also purchased cookies and crackers fromNational Biscuit Company, Sunshine Biscuit Company,Hekman Biscuit Company, Stella D'Oro, and Archway.The products of the latter two were delivered by adriver-salesman, who took them off his .truck; those of theotherswere sold by a salesman and delivered by thesupplier's truckdriver.InthecaseofStellaD'Oro and Archway, thedriver-salesman shelved his products at Great Scott'sstores when he delivered them from his truck. In the caseof the others, the salesman returned to the stores shortlyafter the delivery by truck and shelved his products. Suchdriver-salesmen or salesmen, as the case may be, calledthree times a week at the stores, where they also prices*amped, rotated, tagged, and dusted merchandise, andremoved damaged products from the shelves They alsobuiltandmaintained special displays of cookies andcrackers at Great Scott's stores. In some Great Scottstores the salesman of cookies and crackers delivered andshelved products three times a week, but in the case ofspecialdisplayshe came every day to restock suchdisplays.Although Great Scott maintained a backroom reserveof cookies and crackers, it did not do so with respect tothoseof Stella D'Oro and Archway. This backroomsupplywas used by the above-mentioned salesmen toreplenish the shelves; but it was also used by Great Scott'semployees for such purpose on weekends if the shelvesbecame empty at that time. This involved about 5 percent.In such instances they dusted and levelled, but did notface, the merchandise. Great Scott also sold its own brandof saltines called "Bonnie." Such saltines were shelvedand otherwise handled exclusively by its store employees.Baby foods sold in Great Scott stores are purchased byitfrom Gerber's and Heinz, both outside vendors. Whilethe sale to Great Scott was made by a salesman of theoutside vendor, the products were delivered usually, twiceand sometimes three times a week to its stores from awar,,housc.Not long after such, delivery the salesmanreturngd,tp the store, where he personally put the babyfood on ,the shelves in the selling area. At the, same timehe also price tagged and rotated the merchandise andremoved damaged items.Great Scott maintained some backroom stock of babyfoods.This was moved from there to the shelves of thestoresbythesalesmenofGerber'sandHeinz.Occasionally,about5percentof the time, suchreplenishing of shelves was also made by store employees,-but only if the shelves became bare on a weekend Special RETAIL STORE EMPLOYEES, LOCAL 876displays of baby foods were exhibited only for orangejuice. These were set up and maintained by the salesmenof the outside vendors.Great Scott purchased spices from Frank Tea andSpice Company. Like baby foods, spices were delivered,usuallyonce and sometimes twice a week, from awarehouse to the backroom in Great Scott's stores.Shortly after such delivery Frank's salesman arrived at thestore, where he put the spices on the shelvesWhile at thestore the salesman also price tagged, stamped, cleaned,and rotatedmerchandise, and removed any damagedarticles from the shelves. At no time did Great Scott'semployees place any of Frank's spices on the shelves.However, such employees exclusively shelved salt, and "tosome degree" also shelved seasonings called "Lawry's,""Accent," and "Adolph."Great Scott also sells "house brands" of soft beverageknown as "Mavis" and "Dad's." They are handled andshelved exclusively by its store employees.6.As to King Cole Supermarket No. 5, Inc.This Respondent, which operates two retail food storesin the Detroit,Michigan, area, purchases merchandisefrom Independent Biscuit Company. Independent's salespeople call at these stores 1 day a week to write an order.Later the merchandise is delivered. The following weekthe salesman places this merchandise on King Cole'sshelves in the selling area of the store In addition hetakes an order. This routine is repeated each week.At no time does any employee of King Cole shelve anyof Independent's products.However, in rare instanceswhen shelves have been depleted of Independent'sproducts,KingCole'semployeeswouldbringsuchproducts out if a customer requested the same and theygave it to the customer if it was available in thebackroom. But King Cole's employees otherwise did notstock the shelf. However, Independent's employees "veryseldom" left any extra stock in the backroom.KingCole'smeatdepartmentemployeesarerepresented by a Meat Cutters' Union in a separate unit.And at one King Cole store, Awrey's operates the bakeryconcessionwithAwrey'sown employees.Awrey'semployees are included in a separate unit and are notcovered by the contract between Local 876 and King Cole.A collective-bargainingcontractcontainingtheabove-describedArticle 8(c) was executed on August 2,1967.This clause forbids outside vendors, such asIndependentBiscuitCompany, from shelving theirmerchandise at King Cole's stores. Since August 2, 1967,Independent Biscuit Company's employees have not beenpermitted to place its products on King Cole's shelves.However, outside vendors supplying potato chips andbreads, and outside vendors called "rack jobbers," havebeen allowed to use their own employees to shelve theirown products on King Cole's shelves.King Cole's stores received cookies and crackers fromStellaD'Oro,Swanson,andArchway.Theseweredelivered to the stores by the supplier's drivel-salesmandirectly from the truck. No backroom reserve was kept oftheproductsof these three vendors. Other outsidesuppliers of cookies and crackers divided such functionsamong salesmen who took orders and truckdrivers whodelivered themerchandise so ordered. Crackers andcookies were delivered to the stores at least once and, tothe busier stores, two or three times a week. But in allcases the salesman or driver-salesman priced, put up,rotated, dusted, and otherwise handled the products on431KingCole'sshelves.They also removed damagedmerchandise from the shelves.Cookies and crackers of other vendors were "veryseldom" kept in the backroom of King Cole's stores. Itsemployees never shelved any of such backroom stockexcept on the rare occasion when the shelves were emptyand a customer specifically requested such merchandise byname. Special displays of cookies and crackers were built,stocked, and serviced by the salesmen employed by thevendor running the display.King Cole sells Beech-Nut" and Gerber's baby foods.These are delivered to King Cole's backrooms from awarehouse of Abner Wolf, the distributor. However, suchfoods were then placed on King Cole's shelves in theselling portion of the stores by the baby foods salesmanshortly after delivery had been made to the backroom. Healso rotated, straightened, and dusted such merchandise.Such salesmen called at the stores once a week.Very rarely did outside vendors put up displays of babyfoods in the stores. And "basically" the baby foods werestored on the shelves, so that not more than one or twocases remained in the backroom as a reserve. If shelvesbecame vacant a store employee used this backroomsupply to replenish them.King Cole purchases spices from Frank Tea and SpiceCompany. Like the baby foods, they are distributed toKing Cole's backroom from a warehouse and then arepriced, rotated, dusted, and placed on the shelves of thestore by Frank's salesman shortly after delivery has beenconsummated to the backroom. Salesmen also removeddamaged merchandise. Generally, King Cole kept noreserve of spices in the backroom. Special displays ofspices were put up and serviced by such salesmen.King Cole's employees, exclusively shelve its purchasesof salt, "Lawry's" seasoning, "Adolph's" meat tenderizer,and "Accent" seasoning, and also perform all functionsrelated to shelving such products. However, these productsare not supplied to King Cole by Frank Tea and SpiceCompany.7.As to Allied Supermarkets, Inc.Allied Supermarkets, Inc., operates 92 supermarkets intheDetroit,Michigan, area. These are covered by theAugust 2, 1967, collective-bargaining contract betweenLocal876andRespondentEmployers.Alliedhaspurchasedbiscuitproducts from Independent BiscuitCompany for 20 or more years They have been placed onAllied's shelves by Independent's salesmenwho came toAllied stores at least once a week. In most casesIndependent'semployeesplacedIndependent'smerchandise on Allied's shelves in the selling area of thestores and did not place any excess stock in Allied'sbackroom.Meat department employees in Allied's stores arerepresented by the Meat Cutters Union in a separate unit.In some of Allied's stores Awrey Bakery operates thebakery concession. Awreyusesitsown employees, whoare in still another unit than Allied's employees other thanmeat department employees.Allied purchases cookies and crackers from NationalBiscuitCompany, and SunshineBiscuitCompany, andSwanson's Cookie Company. Swanson distributes "StellaD'Oro"and"Archway"linesbyhavingitsdriver-salesman deliver directly from Swanson's truck toAllied's stores. Saidsalesmanshelves Swanson's productsin the allocatedselling areaof Allied's stores. In the caseofNational and Sunshine,a salesmantook the order 432DECISIONS OF NATIONAL LABOR RELATIONS-BOARDfrom, and a truckdriver delivered the merchandise to,Allied's stores. As soon as possible following such deliverythe salesman came to Allied's stores, where he shelvedsaid merchandise.Said driver-salesmen and salesmen, who came from oneto three times a week, not only shelved their respectiveproducts but they also priced, aligned, and rotated themerchandise according to a code thereon, replenished theshelveswith the product, and removed damaged andunsalable items from the shelves. They also put up andmaintained point of purchase advertising material anddevices as well as special displays.Alliedkeeps a backroom supply of cookies andcrackersSalesmen of outside vendors moved 90 percentof this from the backroom to the store's shelves.Nevertheless,when a shelf became empty the store'semployees replenished the shelves from this backroomstock.Such situation affected about 10 percent of theshelvingdone; but this happened only in the case ofcrackers and also one brand of cookies called "Oreo"made by Sunshine Biscuit Company, and then only inAllied'shighvolume stores.The extent of suchreplenishing by Allied's employees was "very little"; and,when it occurred, it usually took place on a weekend.Allied handles Clapp's, Gerber's, Heinz, and Beech-Nutbaby foods.2 Salesmen of these suppliers took orders and,after the merchandise was delivered to Allied's backroom,shelved it (other than Clapp's) in the selling areas of thestores.Clapp's was shelved by Allied's employees. Suchsalesmen other than Clapp's also price tagged and rotatedtheirproducts on the shelves. Store employees "verylittle"shelved these products other than Allied's ownbrand, "Food-Club." Its employees exclusively place onitsshelves "Food Club" baby foods. Although specialdisplays of baby foods were not common, said salesmenalso set up and maintained them when they were used.Allied also sells Durkee and Spice Island spices. Theseare shelved by the salesmen of said suppliers, althoughthey were delivered to Allied's backroom by Allied's truckfrom its warehouse. Such salesmen also price tagged suchspices.Allied's store employees shelved these spices "verylittle,"i.e.,duringThanksgiving time they replenishedshelveswithpoultryseasoningand similar spices.However,Allied'sstoreemployeeshaveexclusivelyshelved"ArrowBrand"pepper,"Morton's"salt,"Diamond"salt,"Lawry's"seasonings,"Accent"seasonings, and "Adolph" meat tenderizer and seasonings,and have performed the related functions in connectiontherewith, such as rotating and pricing the merchandise.Since August 2, 1967, Independent still sells to Alliedbut Independent's employees have not been able to stacktheir Employer's products on Allied's shelves by reason ofArticle 8(c)mentioned above.However, even prior toAugust 2, 1967, Allied's own employees themselvesexclusively put up on Allied's shelves cookies having thebrandnamesof"Golden,""Cadbury,""Zion,""Mother's," and "Delicious." These brands, however,known as "warehouse items," were not brought to Allied'sstoresbyoutsidevendors;rather,thesupplier,ormanufacturer, i.e., the outside vendor, delivered themdirectlytoAllied'swarehouses,whence they weredelivered to Allied's stores by Allied's own truckdrivers inAllied's trucks. Nevertheless, Independent's products werealways delivered directly to Allied's stores where they'Allied also sells its own private brand of baby foods called "FoodClub" This about 3 years ago displaced Clapp'sbaby foods,so thatClapp's for some time has not been carriedby Alliedwere shelved by Independent's salesmen, and were never"warehouse items."8.As to Vescio, Inc.Vescio, Inc., has 27 stores or supermarkets, 8 of whichare covered by the collective-bargaining contract betweenLocal 876 and the other Respondents. It has purchasedproducts from Independent Biscuit Company for the last 3years,whichwere delivered in the manner describedimmediately hereafter.First, Independent's salesman visits the store to take anorder.Later,anIndependenttruckdeliveredthemerchandisetothestore.Not long after thatIndependent'ssalesmanreturned to the store and placedthemerchandise on Vescio's shelves in the selling area ofthestore.If,aftertheshelveswere filled, surplusmerchandiseremained,itwasplacedinVescio'sbackroom by Independent's salesman. This method ofbringingIndependent'sproductstoVescio'sstoresoccurred two or three times a week, "depending on thevolume of the store." Ordinarily Vescio's employees didnot stock this merchandise on the shelves, but if necessarythey would do so. This was "not the usual thing."Vescio's meat department employees are in another unitand are covered by a different collective-bargainingcontract with the Meat Cutters Union.SinceAugust2,1967,VesciostillbuysfromIndependent,but thismerchandise is stacked on theshelvesonlybyVescio'semployees.Independent'semployees are forbidden to do such work under Article8(c) mentioned above.During the course of the negotiations in 1967 for acollective-bargainingcontract with Local 876, the Unionoriginally requested a clause that gave employees ofRespondent Employers all the work of shelving themerchandise of outside vendors.In claimingthiswork,Local 876 expressed concern over a loss of jobs and jobopportunities if outside persons, rather than those in thebargaining unit of Local 876, did the shelving of goods inthe stores. Local 876 regarded all shelving of merchandiseat the stores as within its exclusive province and wanted,once and for all, to stop persons outside the bargainingunit from performing this work.Vescio's employees prior to August 2, 1967, placed agreatmajority of products, other than Independent's, onthe shelves in the selling area of Vescio's stores.Vescio purchases cookies and crackers from outsidevendors besides Independent Biscuit Company, such asHekman Biscuit Company, National Biscuit Company,SwansonCookieCompany, and Stella D'Oro. Thesalesmenordriver-salesmenof such other suppliersshelved such merchandise in Vescio's stores, performing inconnection with such shelving work functions similar tothose of Independent's salesmen. In such cases the store'semployees replenished shelves with merchandise obtainedfrom the backroom stock reserve except in a few storeswhich did not keep a backroom supply. Such shelvingoccurred when the shelves or racks became empty betweenvisits of the salesman or driver-salesman. However, Vescioalso handled other brands of cookies and crackers which itkept in its own warehouses. These were shelved in itsstoresbyitsownemployeesexclusively.Theabove-mentioned suppliers of cookies and crackers alsobuilt displays at Vescio stores. Salesmen of the suppliersbuilt and stocked such displays.Vescio also sold Gerber and Heinz baby foods. Thesebaby foods were first delivered to Vescio's warehouse by RETAIL STORE EMPLOYEES, LOCAL 876Abner A. Wolf, a wholesaler of these items, and fromthere it was brought to the backrooms in Vescio's storesbyVescio's trucksItwas customary to maintain abackroom reserve. Thereafter, Gerber's salesman shelvedand rotated its merchandise at the stores and removeddamaged and overage items. Such salesmen called at leastonce a week. Vescio's employees replenished the store'sshelves if they became empty at any time. Baby foodsecondary displays were also put up at the stores by thesalesmen, but this happened infrequently.At its stores Vescio also sold spices bought from FrankTea and Spice Company and spices under the brand nameof "Durkee." These were delivered to Vescio's warehouseby the supplier; and from there to the backroom of thestores of Vescio by the latter's trucks. Thereafter, thesupplier's salesman placed this merchandise on the shelvesof the stores by taking it from the backroom. Howeverthe employees of Vescio's stores replenished empty shelvesbetween visits of the salesmen. This was rare. Suchsalesmen also built and stocked secondary or specialdisplaysVescio also buys soft drinks from some of the ChargingParties in Case 7-CE-13. The manner of storing suchmerchandise in the backrooms and its being racked on theshelvesofVescio's stores has already been describedelsewhere herein. It need not be repeated here except tosay that evidence from Jack A. Perkins, an officer ofVescio, confirms on this issue that given by witnessesemployed by the said Charging PartiesVescio carries salt, food seasonings known as "Accent"and "Lawry's," and "Adolph" meat tenderizer. Thismerchandise is placed on the shelves of its storesexclusively by its own employees.SinceAugust 2, 1967, Article 8(c) has prevented theemployees of suppliers to place on Vescio's shelves thecookies, crackers, and beverages of the Charging PartiesinCase 7-CE-13, as well as the spices and baby foodsmentioned herein.9.As to Chatham Supermarket, Inc.Chatham Supermarket, Inc., operates 21 retail foodstores in the Metropolitan Detroit,Michigan, area. Allare covered by the collective-bargainingcontract betweenLocal 876 and the other Respondents. It has purchasedbiscuit products from Independent Biscuit Company formany years. Prior to August 2, 1967,,Chatham receivedmerchandise from Independent in the manner described inthe next paragraph.Independent's salesmancame in once a week to take anorder.Then the goods were delivered by Independent'struckdriver. Later Independent's salesmanreturned in thesame week to place these products on the shelves allottedto Independent. Generally, no reserve supply was stockedinChatham's backroom as the capacity of the shelf spaceassigned to Independent held sufficient volume for a week.However, Chatham's employees performed a "leveling"function, i.e , they moved Independent's products from therear to the front of the shelf, when necessary' to makethem more readily accessible to the store's customers.Meat department employees in Chatham's stores are ina separate bargaining unit and are represented by theAmalgamated Meat Cutters Chatham's bakery productsare sold by concessionaires, Awrey's in some stores andSander's in others. Employees in this department areemployees of Awrey's or Sander's, are not employees ofChatham, and are in a different unit.433For the last 5 or 10 years Chatham has carried on itsshelves its own private brand of cookies. At one time theywere called "Dixie Belle," but currently they are "Staff."They are brought to Chatham's stores from one of itswarehousesandarerackedonChatham'sshelvesexclusivelyby its own employees who are in thebargaining unit represented by Local 876. In putting suchprivatebrands on the shelves, Chatham's employeesperform the same functions as Independent's employeeswhen the latter place Independent's cookies on Chatham'sshelvesChatham's meat, however, is racked exclusively on theshelves by its meat department employees who are in aseparate unit and are represented by a Meat Cutters'Union. Further, Chatham has granted a bakery concessiontoAwrey's and Sander's. Employees of these latter twoconcessionaires are not employees of Chatham,are in aseparateunit,arecoveredbyadifferentcollective-bargainingcontract, and exclusively rack theproducts of Awrey's and Sander's. Nevertheless, neitherthey nor Chatham's meat department employees rack anyother merchandise on Chatham's shelves.Generally, Independent's products are not carried inChatham's backroom as Independent's salesmankeeps theshelvesfilledwith Independent'smerchandise.Hence,there has been no replenishing of Chatham's shelves withIndependent'sgoodsbyChatham'semployees.Replenishing means taking merchandise from a containerand placing it on the shelf. Levelling or facing a shelfmeans arrangingmerchandise on a shelf, after it has beenplaced there,inamannerwhichwillfacilitateacustomer's reaching it, and may includebringingproductsforward from rear to front and reducing four-high stacksto two-high.When products are brought forward on ashelf more of the same are placed in the rear.Independent's salesmenreplenish and level Chatham'sshelveswith Independent's cookies and crackers. Inaddition they check codes on merchandise to be sure it isnot "overage" and thus keep it fresh.Chatham, which operatesretailfood stores in theDetroit,Michigan,area,purchases cookies and crackersfromSunshineBiscuitCompany,NationalBiscuitCompany, Hekman Biscuit Company, and "Stella D'Oro"and "Archway" brands thereof from Swanson's CookieCompany. These were shelved in Chatham's stores by theroute salesman or driver-salesman, who in general alsoleft a small surplus stock in the backroom of suchstores.However, "Archway" merchandise was "definitely not"stored in the backroom and "Stella D'Oro" was so storedonly during the Christmas season. Shelves were generallyreplenished by such salesmen from the backroom stock,although the store's employees also performed thisfunction when shelves became bare between visits of thesalesmen."Very little"was so shelved by the store'semployees.Cookie and cracker salesmen called at Chatham'sstores at least twice a week. Other duties of salesmen inconnectionwith the shelves included pricing, rotating,levelling, dusting, and removing damagedmerchandise. Inaddition to replenishing shelves ontheseoccasions,salesmen also at times built and stocked cookie andcracker special displays at the end of aisles at Chatham'sstores.Such displays were replenished solely by thesalesmen.Salesmen also put up advertising material inconnection with their products on the shelves or in specialdisplays.Chatham purchases baby foods from Beech-Nut andGerber. These are delivered to Chatham's backroom from 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDawarehouseAfter such delivery,Beech-Nut'sandGerber's salesmen price tag and place the merchandise onChatham's shelves. Such salesmen also rotate, accordingto a code thereon, the merchandise to assure freshness,and also level and dust it. Salesmen also occasionally putup and maintained displays of baby foods.Chatham at one time purchased "Durkee" brand spicesfromFrankTea and Spice Company. They weredistributed and shelved in the same manner as baby foods,i.e.,deliverywas, made to Chatham's stores from awarehouse and the Frank salesman thereafter shelved andserviced them at Chatham's stores. This meant that somestock was left in the backrooms of Chatham's stores.Soft drinks, however; were delivered to Chatham'sstores by,the salesman or, in the case of Canada Dry, bya driver.Nevertheless, the merchandise in all instanceswas placed on Chatham's shelves by the salesman of theparticular seller. This refers to the eight Charging PartiesinCase 7-CE-13. Surplus stock was stored in thebackroom by the salesmen, or by the truckdriver ofCanada Dry. In the case of Canada Dry, its salesmanservicedaChatham store the day after Canada'struckdriverdeliveredthemerchandise toCanada'sbackroom. In the case of the other seven ChargingParties, their salesmen shelved and serviced the stores atthetime ,they delivered themerchandise.Canada'ssalesman called at Chatham's stores at least once a weekand the salesmen of the other Charging Parties at leasttwice a week. At Chatham's larger volume stores suchcalls were made twice a week by Canada's salesmen andthreeor four times a week by the other salesmenmentioned in this paragraph.Chatham allowed soft drink suppliers to storemerchandise in the backroom during the latter part, butnot in the first part, of the week. On rare occasionsChatham's,when shelves became empty, employeesreplenished shelves with backroom stock of soft drinks."Staff" is Chatham's private brand of soft drinks andcookies and crackers. "Staff" beverages are placed onshelves exclusively by Chatham's employees. This was alsotrueof"Mavis," formerly also a private brand ofChatham's soft beveragesBackroom stock of all the Employer Charging Partiesisplaced on shelves by Chatham's employees if shelvesbecome empty. "Generally the shelves do not becomebare between visits of the salesmen.Salt is shelved exclusively by Chatham's employees.The above describes procedures at the stores comprisingChatham's district on the West Side of Detroit. Practicesat its East Side stores are delineated below.At Chatham's stores in its District 1, covering Detroit'sEast Side, cookie and cracker salesmen generally came toitsstores three times, but to some twice, a weekGenerally,thesalesmancame shortly after suchmerchandise was delivered, and he then shelved it. Thisdid not apply to "Stella D'Oro" and "Archway" cookiesand crackers, for their driver-salesmen shelved suchmerchandise immediately upon delivering it themselves toChatham's stores in all instances the employees of theoutside vendors of cookies and crackers not only shelvedsuch products but also rotated, dusted, relocated, andprice tagged the same. They also put up special displaysof their products in Chatham's stores and replenished suchdisplays.,Generally,no backroom stock was maintained in"Stella D'Oro" and "Archway" cookies and crackers; butsome such reserve was kept for special occasions, such asa sale thereof or at Christmas time. But a backroomsurpluswas retained of all other cookies and crackers.Sometimes employees of the stores replenished shelveswith backroom stock, but when this was done it occurredmore often with crackers than with cookies, as crackerswere a faster moving item.No difference exists between its West Side and its EastSide districts in Chatham's method of obtaining andshelving (a) its baby foods, which are purchased fromGerber's and Beech-Nut, and (b), its spices, which areobtained from Frank Tea and Spice Company andDurkee.Spice racks in the stores are the property of thesupplier and not of Chatham. Although some reserve ofspiceswas kept in the backroom, it was not for thepurpose of replenishing shelves. Special displays of spices,erected at Thanksgiving and Christmas time, were set upandmaintained by salesmen of the supplier. Specialdisplays of baby foods occurred only when the supplierpromoted orange juice. These also were set up andmaintained by the supplier's salesmen.Chatham's East Side stores buy soft drinks from theCharging Parties in 7-CE-13. The salesmen of suchoutside vendors call on the stores at least twice, and, insome cases, three and four times a week. Substantially,the same procedure is followed here as in Chatham's WestSide stores in delivering and shelving soft drinks, includingthe slight difference in connection with Canada Dry'smethods. However, a few stores occasionally have theiremployeesreplenishshelveswithCoca-ColaandPepsi-Cola over some weekends because the shelvesbecome depleted. In addition, salesmen of the outsidevendors performed such chores as pricing and rotating theproduct, removing damaged items, and setting up point ofpurchase advertising material.Chatham's East Side stores also sold a brand of softdrink known as "Staff," which was kept in Chatham'swarehouse. It was delivered, stored in the backroom,shelved,and otherwise handled exclusively by its ownemployees at its stores.10.As to Dexter-Davison Markets, Inc.Dexter-Davison has been in the retail grocery businessfor about 40 years. It has two stores, one in Detroit, andone in nearby Oak Park, and purchases products fromIndependent Biscuit Company, Hekman Biscuit Company,Sunshine Biscuit Company, and S & M DistributingCompany. S & M distributes "Stella D'Oro" products.AlsoDexter-Davison purchases spices under the brandnames of Durkee's, Spice Islands, and Hudson's, andbaby foods from Gerber's, Beech-Nut, and Heinz.Durkee's products are distributed by Thompson-JacksonAssociates, food brokers, while McMahon and McDonald,foodbrokers,distributeSpice Island's products. Inaddition,Dexter-Davison purchases spices from FrankTea and Spice Company.Each of the above enumerated suppliers of spicesdelivers and shelves its products at Dexter-Davison storesin substantially the same mode of operation. First thesalesman takes an order which is later delivered in a dayor two. The following week the salesman again comes tothe store and places his particular products on the shelvesallocated to his Employer, and again takes an order. Thenhe returns to place the spices on the shelves the next weekafter delivery has been made. This procedure is repeatedonce each week. Only a very small inventory of spices iskept in the backroom. Dexter-Davison's employees do notreplenish its shelves with spices. However, if the shelves RETAIL STORE EMPLOYEES, LOCAL 876are bare, and a customer requests such products, suchemployees will bring the same from the backroom.A slightly different procedure is followed by the babyfood suppliers. In such instances a supply is left in thestockroom of Dexter-Davison's stores. This is used by thesupplier's salesman to replenish the store's shelves whenhe calls at the store once a week. At this time he will, ifthe supply in the stockroom is low, write an order formore baby foods, and such foods will then be deliveredthe following day to the store's stockroom. This isrepeated once each week. Dexter-Davison employees donot replenish shelves with baby foods. If the shelf is bare,however, such employees will replenish them.Suppliers of cookies and crackers generally pursue thefollowingmethod of providing Dexter-Davison with theirproducts.Firsta salesman takes an order, which isdelivered toDexter-Davison's backroom the next day.Shortly after delivery the salesman comes to the storewhere he places such products on the shelves. Then at theend of the week the salesman returns to replenish andstraighten out shelves for the weekend. However, thesesuppliers carry no inventory of Stella D'Oro products anda very small inventory in Dexter-Davison's backroom orwarehouseoftheproductsof the other of theabove-named suppliers. "Very little" replenishment ofshelveswithcookiesandcrackersisdonebyDexter-Davison's own employees. This occurs only if acustomer requests such productswhen a shelf iscompletely empty. This is an infrequent event.SinceAugust 2, 1967, when Article 8(c) went intoeffect,only employees of Dexter-Davison now rack theshelveswith the above products and salesmen of thesuppliers have not been permitted to place the same onthe shelves in the selling area of Dexter-Davison's stores.However, Dexter-Davison still buys these products fromthe same suppliers.Prior to August 2, 1967, Dexter-Davison's employeesput up on shelves an overwhelming majority of theproducts other than those put up by outside vendors orsuppliers.11.As to Swanson Cookie CompanySwanson sells "Archway" and "Home-Style" cookiesthrough distributors.These are delivered by trucks toretail stores by a Swanson representative, accompanied byan employee of a distributor who is an independentcontractor.Upon delivering, the representative and thedistributor examine the shelves allotted to Swanson'sproductsand rotate themerchandise for freshness,bringing the back products forward and filling the spacesso created in back with fresh merchandise. Dates ofmerchandise are determined by codes thereon. They willalso remove damaged or "out-of-order" merchandise.Freshmerchandise is placed on the shelves by thedistributor, obtaining the same from the truck. Such visitsare made once or twice a week, according to the volumeof a store. No stock whatsoever is stored in any store'sbackroom. Except in "isolated" cases (not over once ortwice a month) of promotional campaigns, if shelvesbecame bare of Swanson's product, it would be incumbentupon a store desiring immediate replenishment of shelvestocallSwansonwhich, in turn, would request adistributor"torendertheextraservice."Duringcampaigns extra stock was left for the store's employeesto stack. Title to most of the shelves or racks is inSwanson and not the store. However, in some storesownership of the racks is in the store.435The foregoing method of delivery was followed forabout 15 years prior to August 2, 1967. Since then,because of Article 8(c), only employees of the stores haveshelved Swanson's merchandise. However, the stores stillbuy Swanson's products.12As to,Stella D'Oro BiscuitsFor about 14 years, the biscuits and related productsbearing the trade name of "Stella D'Oro" are distributedto the stores of Respondent Employers by S & M BiscuitDistributing Company. These are delivered once or twiceaweekbyS& M's driver-salesmen,who areself-employed persons operating their own trucks andbelong to a Teamsters Union. These driver-salesmenobtain their merchandise from S & M's warehouse. Whenthey arrive at a store, they remove damaged products androtate and replenish the racks or shelves. This occursabout once a week in most stores and twice a week in thebigger volume stores. But no merchandise is left in thebackroom of any store, and no replenishment of shelveshas been made by a store's employees.Since August 2, 1967, by reason of Article 8(c), onlyemployees of the stores shelve S & M merchandise,although such stores still buy the same.13.As to Durkee's SpicesA brand of spices known as "Durkee's" is sold to thestoresofsomeofRespondentEmployersbyThompson-Jackson Associates, food brokers. The sale ismade by Thompson-Jackson's salesmen. They are actuallydistributedtothebackroomofsuchstoresbyAbner-Wolf,adivisionofRespondentAlliedSupermarkets. Such salesmen first obtain orders, afterwhich a delivery is made to the store's backroom byemployees of Abner-Wolf. It is stocked in the backroomby a store's employees. During the following week thesalesman visits a store and removes damaged goods fromshelves,rotatesmerchandiseontheshelves,andreplenishes the shelves. This requires 2 or 3 hours at eachstore.On this occasion he also writes an order for thefollowing week. This procedure is repeated at least onceeachweek, and may occur twice a week in storesexperiencing heavy sales."Very rarely" employees of the stores will takeDurkee's spices from the backroom and place them on theracks or shelves in the store's selling space. This occursabout twice a year: at Thanksgiving and Christmas, whensales are substantially above those during the remainder ofthe year.SinceAugust 2, 1967, because of Article 8(c), onlyemployees of the stores have racked Durkee's spices onthe shelves of a store.14.As toFrank Tea and Spice CompanyFrank sells spices to some of the RespondentEmployers.Frank's salesmen take order for spices, pricemark them,place spices on shelves of the stores buyingthem,remove damaged stock, rotate the merchandise onthe shelves,and "keep [the stores] supplied with items asreasonably required."This occurred at least once a weekfor over 20 years prior to August 2, 1967. Some of thelargermarkets are so served as much as three times aweek during November and December.In replenishing shelves Frank's salesmen obtain theirspices from the store's backroom where they are delivered 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDby jobbers and unloaded by the store's employees prior tothe arrival of the salesmen. Although some stores allocatespace on their own shelves to Frank, in many othersFrank provides its own racks. These are specially suited tothe sales of Frank's products. In eithersituationFrank islimited as to the amount of space in a store.Although the shelves are stocked by Frank's salesmen"on rare occasions" the store's employees may performthis function.About once a month Frank puts on apromotional display at the stores by means of a largeadvertising carton called a "dump." This dump is set up,stocked, and replenished by Frank's salesmen.When ashelf becomes emptyitisnot replenished until Frank'ssalesman arrives, and he then fills the shelves. The store'semployees do not replenish the shelves even thoughmerchandise may be available in the backroom.SinceAugust 2, 1967, only store employees put upspices on the shelves and replenish them with spices byreason of Article 8(c), and Frank's employees are notpermitted to do this.15.As to baby foods sold by Beech-NutLife Savers, Inc.Beech-Nut sells various products, including baby foods,to some of the Respondent Employers Its salesmen calledat the stores of Respondent Employers "anywhere fromonce a month to twice a week," depending upon thevolume of a store. On such occasions the salesman put thebaby food on a store's shelves, filling them completely,obtaining necessary amounts from supplies stored in thebackroom. They were delivered to the backroom by ajobber or the store itself. In addition he rotated itemsaccording to a prescribed schedule, removed unsalablemerchandise, and took orders for delivery to be madebefore his next call. However, the store's employees alsoreplenished shelves if they became empty. This was"infrequent."Occasionally Beech-Nut's salesmen set up displays inthe stores and often placed the merchandise thereon.However, the store's employees sometimes put the babyfood on such displays.r'SinceAugust 2, 1967, Article 8(c) has preventedBeech-Nut's salesmen from stocking or replenishing theshelves of the stores. This work has been done since thatdate exclusively by the employees of the stores.16.As to McMahon and McDonald, Inc.As food brokers, McMahon and McDonald handle the"Spice Island" line of spices and distribute the same tosome of the Respondent Employers. Since 1954, aMcMahon and McDonald salesman first calls on a'storeand writes an order. These orders are filled from thecentral warehouse in Chicago and from there are shippedand delivered to the backrooms of the individual stores oftheRespondentEmployers involved.Thereafter, thesalesman calls again, at which time he stamps, rotates,prices, and shelves the spices, obtaining supplies from thebackroom, and removes damaged merchandise. He alsotakes an order on this latter occasion. This routine isrepeated once every 2 weeks to once a month according tothe volume of the store affected.Some of the stock is stored in the backroom of a store.The salesmen works this onto the shelves. However, "verylittle" of the backroom stock is placed on the shelves bythe store's employees, i.e., when shelves became empty.McMahon and McDonald also ran promotionaldisplays. Its salesmen placed spices thereon. If the displaybecame empty it was not replenished by the store'semployees.But such employees sometimes took downsuch displays; in doing this the merchandise was restoredto the regular racks of the store. Occasionally the store'semployees straightened out and dusted "Spice Island"merchandiseAlthough the stores still buy these spices, since August2, 1967, the salesmen have not been permitted to fill andreplenish the shelves, and the store's employees now dothatwork.This is required by Article 8(c) whichRespondent Local 876 and Respondent Employers areenforcing.However, employees of the stores have at alltimes,both before and after August 2, 1967, placed"Morton," "Diamond," and other brands of salt, as wellas condiments like Ketchup, mustard, and dressings on theshelves of the stores.17.As to Seven-Up Bottling Company of DetroitSeven-Up bottles and distributes soft drinks under, thebrand names of "Seven-Up," "Like," and "Softee RootBeer."For at least 15 years it has sold one or more ofthese to all the Respondent Employers by deliveringdirectly to their stores. A driver-salesman (or a "swingman," or extra route man, who relieves the regulardriver-salesman or route man on his days off) calls at astore and estimates its needs until his next visit to thatstore.This may be once or twice a week, depending on astore's sales volume. In the majority of stores it was twicea week. While there he "merchandises the product," seesthat it is properly positioned and priced, rotates themerchandise to keep the older bottles in front, andreplenishes the shelves from stock in the backroom ifthere is any in the backroom. Pricing is by means of abottle collar or tag.While there he will take an order andassemble empty bottles found in the backroom and whichhad been returned by the store's customers. He alsodisplays advertising and other merchandising aids, such aspointofpurchaseadvertising,displaypieces,polestackards, balances, easels, and price cardsBackroom stock is put on the shelves by Seven-Up'semployees.' However, if the shelves need to be replenishedbetween calls of Seven-Up's employees, it will be done bythe store's employees. The backroom reserve in a majorityof stores exceeds the amount put on shelves by thesalesmen.By reason of Article 8(c), since August 2, 1967,Seven-Up's employees have not been permitted to rackthe shelves in the stores of Respondent Employers; andthis work has been done since that date by employees ofthe stores.Prior to and since August 2, 1967, the customer of astore returned empty bottles of Seven-Up's products toobtain the refund of a deposit he made for the bottles.The store's employees at all times received these emptybottles, refunded the deposit to the customer, accountedfor the'bottles, and transported them to, and stored themin,the store's backroom. However, the employees ofSeven-Up removed the empties from that backroom.Since August 2, 1967, some, but not all bottles, may bethrown away by the customer of a store, there being norefund due him because no deposit was collected therefor.'In the case of displays,the entiresupply ofstock is on display and noneremains in the backroom. In such situations store employees cannotreplenish the display because no stock is availablein the backroom forsuch purpose RETAILSTORE EMPLOYEES,LOCAL 87618.As to Wyandotte Coca-Cola Bottling Co.Wyandotte Coca-Cola Bottling Co. sells "Coca-Cola,""Sprite,""Tab,"and"Fresca"tosome of theRespondent Employers. Since 1937 its salesmen first entera store, check the stock and the display, rotate the stock,price the merchandise, check the backroom supply, andgather up empty bottles from the backroom. Then theshelves are filled from the backroom supply and somestock is left in the backroom.Sometimes the salesmen put up merchandising aidssimilar to those used by Seven-Up. They also placed stickins or price collars on bottles, price strips for shelving,and a plastic rollout shelving called "mylar "Stock in the backroom is placed on the shelves byWyandotte's salesman on each call. If shelves becomeempty between such calls, the store's employees replenishthem from such backroom supply, and they also do theother work of salesmen at the store, such as pricing androtating the merchandiseA salesman's duties also include the building andmaintaining of special displays apart from the shelves.Store employees sometimes replenished these also.The salesmen call twice a week at the stores to servicethem: once at the beginning of a week and once justbefore the weekend.The store's employees perform substantially the samefunctions regarding the return of Wyandotte's bottles andrefunds therefor as they do concerning Seven-Up's bottles.Itisnot necessary, therefore, here to reiterate thosedutiesSalesmen service all stores at least once a week. In highvolume stores the salesman called twice a week, once onMonday or Tuesday and once on Thursday or Friday.Generally the shelves are not depleted between the firstand second call, so that store employees do not replenishthem between such calls. However, the shelves sometimesdo become empty over the weekend; and, in such cases,thestoreemployees refill the shelveswith reservemerchandise from the backroom.Since August 2, 1967, Wyandotte's employees have notbeen permitted to place its products on the shelves of thestores because of Article 8(c).19.As to Detroit Coca-Cola Bottling CompanyThis company distributes in Wayne, Macomb, and partofWashtenaw Counties, Michigan, soft drinks known as"Coca-Cola," "Sprite," "Tab," "Fresco," and "Sunrise"flavors.Among others it serves nine of the RespondentEmployers. The method of delivering and stocking shelvesin the stores of Respondent Employers corresponds to thatdescribed more fully in connection with the operations ofWyandotte. It is therefore not narrated at this point. Inaddition to regular space allocated to it on a store'sshelves,Detroit Coca-Cola also is given space in a storefor secondary displays.Deliveries by Detroit's salesmen to the stores are madeat least once a week, although they are made twice a weekto the busier stores. In a few instances stores are servicedthree times a week. Since 1940, on his calls the salesmanreplenishes the shelves and any secondary displays fromstock in the store's backroom, and also replenishes thebackroom reserve with merchandise from his truck. If theshelves and secondary displays became empty between thesalesman's calls, they were replenished from stock in thebackroom by employees of the store. Often the storeemployees replenished on weekendsmore than the437salesmen.However, "the majority" of the merchandiseover a period of a week was racked by the salesman.Shortly before August 1967, Detroit Coca-Cola offeredthe stores the option of having the soft drinks delivered innonreturnable bottles, i.e., bottles for which no depositwas required from the store's customer. In the case ofempty bottles returned to a store for a refund of deposit,the employees of the store received and handled suchbottles, paid the customer his refund therefor, and stackedthem in the store's backroom. It was stipulated that thissame practice prevails in all the stores of the RespondentEmployers with regard to returnable bottles of soft drinkssold to them by the eight Charging Employers in Case7-CE-13.Prior to August 2, 1967, Detroit's salesmen also attimes placed promotional advertising of Detroit's on theshelves in the stores at the point where Detroit's productswere placed. Since August 2, 1967, because of Article8(c), neither this practice nor the work of placing productson the shelves of stores by Detroit's salesmen has beenpermitted by Respondents. Also, prior to August 2, 1967,Detroit's salesmen put up secondary displays or specialdisplays in the stores and placed Detroit's merchandisethereinSaidArticle 8(c) has also prevented them fromperforming this aspect of their duties. In fact, Article 8(c)makes it impossible for Detroit to use certain of itsadvertisingmaterialinthestoresexceptthroughemployees of the stores This material is called "cartonstuffers,"point-of-purchase"neckringers,"and"shelf-takers." See G.C. Exhs. 15, 16, and 18.20. As to Pepsi-Cola Metropolitan BottlingCompany, Inc.Pepsi-Cola Company sells soft drinks carrying the tradename of "Pepsi-Cola," "Diet Pepsi," "Teem," "MountainDew," "Patio Flavors," and "Nu-Grape." Among others,itdistributestheseproducts to the 10 RespondentEmployers in this case. Its method of distributingsubstantially is the same as that used by Seven-UpBottling Company of Detroit, more fully described above.However, Pepsi-Cola Company's salesmen call on thestoresofRespondent Employers more frequently thanSeven-Up's, averaging at least two visits a week.Indeliveringproducts to the stores, Pepsi-ColaCompany's route salesmen use merchandising aids such asbottle collars or bottle ringers and carton stuffers as aregular part of their duties.Since August 2, 1967, Pepsi-Cola Company still sells totheRespondent Employers, but the actual placing of itsmerchandiseon the shelves of the stores and thereplenishment of said merchandise on such shelves is doneby employees of the stores This is because Article 8(c),which is being enforced, prevents Pepsi-Cola Company'sroute salesmen from performing these functions.21. As to Feigenson Brothers CompanyFeigenson sells soft drinks Among others, it distributesits products to all of the Respondent Employers. Its routesalesmennormally call on these stores twice a week, i.e.,on Mondays or Tuesdays and Thursdays or Fridays. ThisisinDetroit.Outside of Detroit, Feigenson has fivedistributors. First a salesman fills the store's shelves withmerchandise obtained from Feigenson's stock in thebackroom. Then he stores additional merchandise in thestore's backroom, obtaining this from Feigenson's truck.Some stores did not permit use of the backroom to keep a 438DECISIONSOF NATIONALLABOR RELATIONS BOARDreserve.Hence, none was left in these stores.In addition,he places shelf stuffers,carton stuffers,price tags,bottleringers or stuffers,and (formerly)shelf takers on themerchandise or on the shelves, as the case may be, afterobtainingfrom the store the price to be charged for thebottles.Salesmen also put up advertising material. In afew stores,where the store manager did not allow ringerson bottles,the salesman stamped on the price withmaterials provided by the store.The salesman also takesan order for the next delivery and removes empty bottles.Salesmen also rotated Feigenson'sproducts on theshelves,i.e.,asthe front of the shelf became empty,merchandise from the back thereof was put in suchvacated space and the rear was replenished with morerecent stock.They also set up and serviced secondarydisplaysatthestores.When necessary, a store'semployees replenished empty shelves from backroomstock.Since August 2, 1967, Feigenson's salesmen have beenprevented from placing any of its merchandise on theshelves of the stores because of Article 8(c). However, thisdoes not affect delivery of,Feigenson's canned beverages,as these have always been delivered to the warehouse ofthe purchaser and not to the stores. Such warehousedeliveriesweremade only to Chatham and Borman.Employees of the stores shelved such warehouse productsexclusively.22.Asto Vernor's, Inc.Vernor's sells its own ginger ale and also soft drinksknown as "Royal Crown"products.Among others, itdistributes these products to the stores of the RespondentEmployers.At most stores Vernor's salesmen call twice aweek;in other stores they deliver once a week.The procedure on delivering followed the ensuingroutine.A salesman filled the shelves,rotating themerchandise, from stock he had on his prior trip left inthe backroom.He stamped prices on this merchandise.Then he supplied the remaining stock to the backroom.Employees of the store, sometimes replenished shelves withthis backroom reserve. Finally, he left the store takingwith him empty bottles which had been,returned for arefund of deposit by the store.Salesmen also built andstocked secondary displays of Vernor's products.Salesmen place carton stuffers (see G.C.Exh. 21) onVernor'smerchandise placed on the shelves, but thestore's employees performed this function on bottles left inthe backroom Vernor's salesmen also place special pricesheets on bottles stocked in special displays(see G.C. Exh.22), orin connection with merchandise on the shelves (seeG.C. Exh. 23). They alsoput up posters in the stores inconnection with Vernor's special displays. SeeG.C. Exh.24.SinceAugust2,1967,Article8(c)has preventedemployees of Vernor's from shelving its products in thestores.23. As toH. J. Heinz CompanyAmong other things,Heinz is a producer anddistributor of baby foods.It sells such foods to the storesof three of Respondent Employers.Heinz salesmen takean order from the store. It is then delivered to theRespondent Employer'swarehouse by Heinz, and thenceit is brought to the stores by such Respondent Employer'struck.But the Heinz salesman stocks this baby food onthe shelves of the store,taking stock from the backroomfor this purpose. In shelving the Heinz baby foods, itssalesmen rotated the product after observing the codeddate thereon. But shelving was performed by the store'semployees on occasion.Heinz' salesmen visited the stores twice a week. If astore's shelves became empty before a salesman arrived,the store's employees replenished the shelves with Heinzmerchandise from stock in the store backroom reserve.Heinz also manufactures a private brand of baby foodscalled "Staff" for Chatham Supermarket, Inc , one of theEmployer Respondents in this case. "Staff" is put onChatham's store shelves exclusively by its own employees.SinceAugust 2, 1967, salesmen of Heinz have beenunable to place its baby foods on the shelves of storesbecause of Article 8(c).24.As to The Sq uirt-Detroit Bottling Co.This company, one of the Charging Parties in Case7-CE-13, handles soft beverages known as "Squirt,""Hires" root beer,and "Nesbitt's" orange drinks. Amongothers, it sold these products to all the RespondentEmployers except Vescio, Inc. Delivery to stores of saidEmployers is made through distributors who substantiallyperform the same functions as salesmen.A typical distributor himself calls on a store and thendeliversSquirt'sproduct to it. However, in MadisonHeights and Garden City,both suburbs of Detroit,Michigan,Squirt's distributors hire their own salesmenwho then deliver it to the stores.In either case the persondelivering to a store,who calls on them once a week,stocks and replenishes the products on, its shelves, andremoves empty bottles. He also rotates the products onthe shelves so that old stock will be sold first,ascertainingthe date or shelf life of a product from the code stampedthereon. SeeG.C. Exh. 27 fora coded bottle cap. In rarecases, a store is serviced twice a week.Squirtdistributorsand their salesmen also builtdisplays during promotion periods and kept such displaysstockedwithmerchandise during such periods. Pricecollars also are placed on the bottles by said distributorsand their salesmen when stocking the shelves.Excessstock is kept in a store's backroom in those stores whichpermit use of the backroom for this purpose.If necessary,i.e.,between visits of a distributor or salesman, a store'semployees may remove merchandise from the backroomto replenish shelves if a store permits storing in thebackroom.Such reserve stock was tagged by a price collarplaced on the product by a distributor or a salesman.The foregoing practices continued for at least 13 yearsprior to August 2, 1967. Since that date Article 8(c) hasprevented the distributors and salesmen from operating insuch manner,so that only a store's employees stock andreplenish the shelves.25. As to Canada Dry CorporationAnother Charging Party in Case 7-CE-13 is CanadaDry Corporation, which distributes ginger ale, club soda,quininewater, bitter lemon, and numerous other softdrinksunder trade names such as "Canada Dry,""Wink,""TahisianTreat,""CactusCooler,"and"Rudy." All 10 Respondent Employers buy one or moreof such products from Canada Dry. Deliveries are madein cans orbottles.Ninety-five percent of such deliveriesare made directly to the stores, while five percent (all incans) are made to the warehouse of Respondent BormanFood Stores, Inc. This 5 percent is shelved byBorman's RETAIL STORE EMPLOYEES, LOCAL 876employees exclusively.Canada Dry does not use driver-salesmen, but it sellsthrough salesmen. Its salesmen sell the products, whichare later delivered to a store's backroom by Canada Dry'strucks.After products have been delivered to a store, itssalesman stocks the shelves alloted to Canada Dry fromitsmerchandise in the backroom. Included in this trip aresuch duties as taking orders, putting on bottle collars andstuffers,dusting,rotating,and removing damagedproducts. This occurs approximately twice a week eitherby the salesman himself or the salesman supplemented byanother employee (in the merchandising department) inthose instances where the salesman is unable to make asecond I rip in a week. Such merchandising personnelperform the identical duties of a salesman at the storesexceptthattheydo not take buying orders formerchandise.In addition, a salesman must see that Canada Dry'sbest sellers in a store have the most prominent spot andthe bulk of the area on the shelves. It may be described asshelfmanagement or space management. This often isdetermined not only by the season of the year, whencertain items sell faster than others, but by variations inneighborhoodsSince August 2, 1967, Canada Dry employees have notbeen able to place its bottled products on the shelves ofthe stores of Respondent Employers. This is because allRespondents are enforcing Article 8(c). Accordingly, theemployees of the stores have been exclusively shelvingsuch products since that date.26.As to Hiller & Lutey, Inc. d/b/a ShoppingCenter Markets, IncPrior to August 2, 1967, Hiller purchased cookies andcrackersfromNationalBiscuitCompany, SunshineBiscuitCompany, Hekman Biscuit Company, and the"StellaD'Oro" and "Archway" lines from Swanson'sCookie Company. Swanson's products were sold anddelivered by its driver-salesman who also shelved them atthe time of delivery. No reserve in Hiller's backroom wasmaintained of any of Swanson's products. All othercookies and crackers were ordered through a salesman ofthe supplier and delivered by such supplier's truck-driver.This occurred twice a week. Within an hour or two afterdelivery, such salesmen arrived at Hiller's stores andshelvedsuchmerchandise.Alldriver-salesmenandsalesmen priced and dusted, as well as shelved, hismerchandise, and also eliminated from the shelves anydamaged stock.Except for Swanson's, the other suppliers of cookiesand crackers left a backroom supply in Hiller's stores.Salesmen, who come twice a week, used this to replenishshelves, but between their calls this stock was also used byHiller's employees to fill shelves which had become emptythereof,an infrequent event. Special displays of suchproducts were set up and kept filled by the salesmen."Hiller buys baby foods from Beech-Nut and Berber's.ThesearedeliveredtoHiller'sbackroom ,f from awarehouse, but the supplier's salesman uses this backroomstock to fill the shelves in Hiller's stores himself. Thissalesman comes twice a week. Such salesman performedthe same functions in connection with Hiller's stores as hedid with the stores of the other Respondent Employers.Hence, these operations need not be here narrated again.However, Hiller did not maintain any backroom stock,ofbaby foods.439Hiller carried the spices of Durkee and also four or fivevarieties of Frank Tea and Spice Company. In the case ofFrank's products, the spices were shelved by Hiller'semployees exclusively. However, Durkee's salesmen, whocame once a week, shelved its spices in Hiller's stores.No displays of spices were set up at Hiller's stores. Inconnection with baby foods and cookies, the salesmen ofthe suppliers put up point of purchase advertising materialinHiller's stores.Salt,"Accent" seasoning, "Lawry's" seasoning, and"Adolph's" seasoning and tenderizer are shelved, priced,and levelled exclusively by Hiller's store employees. Theseare not supplied by Frank or Durkee. Also, Hiller has hadfor 15 years a racking process known as "Foodomatic,"which apparently eliminates shelving. Its relevance wasnot developed at the hearing.B. Evidence by RespondentsNone of the Respondent Employers offered anyevidence, but Respondent Local 876 adduced evidenceupon all issuesSuch evidence' is narrated in thissubdivision of the Decision.1:As toVescio, Inc.LillianVan Riper, employed by Vescio's and itspredecessor for the last 12 years in capacities as cashier,clerk, head cashier, and produce manager, described herdutieswith respect to the stocking of merchandise onshelves. (A "clerk" is an employee of the store who,among other things, places merchandise on the shelves.)Her testimony follows.Originally, a "drop" shipment of cookies or crackersfirst came to the store. Then the clerks exclusively stocked"allof them " In addition, the clerks price stamped,levelled,and rotated such merchandise, including theproducts of National Biscuit Company, Sunshine BiscuitCompany, Hekman Biscuit Company, and Abner Wolf.Clerks also "placed" advertising material relating to suchcookies and crackers "a great many times." However,Swanson's Cookie Company "Archway" products wereexclusively shelved by Swanson's salesmen.But about 7 or 8 years ago this system changed. Asalesman of the supplier first obtained an order, followingwhich the supplier's truck brought the items ordered tothe store. Then the salesman "would follow that in andstock the shelves" himself. However, clerks stamped onany price changes arising during the salesman's absence,and such practice by the clerks of changing pricesextended to merchandise stocked in special displays of thesupplier. And the clerks still continued to level or face themerchandise if necessary between visits of the salesman.Originally baby foods were shelved in the same manneras cookies and crackers originally were -stocked. Thesebaby foods were drop shipped by Heinz, Gerber's, andBeech-Nut. However, about 4 or 5 years ago this practicechanged. The supplier's salesman first took an order, afterwhichAbnerWolf,thewholesaler,deliveredthemerchandise to Vescio's backroom. Then the salesman putup the merchandise on the shelves. Thereafter, the clerkslevelled,rotated,anddustedsuchproducts,andinfrequently replenished the shelvesSimilarly the original shelving of spices, those of Frank,Durkee, and Lawry, corresponded to the original shelvingof cookies, crackers, and baby foods. But this system alsochanged, so that salesmen of the suppliers stocked theshelves of Vescio's after the spices were delivered by 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbnerWolf.Nevertheless,Vescio's clerks stocked suchshelves between visits of the salesmen when necessary.Spices are placed on racks owned by Frank or Durkee.Softdrinksweredeliveredbythesupplier'sdriver-salesman, who placed them on the shelves and left areserve in Vescio's backroom. But clerks received emptybottles from customers, returning these to cases in thebackroom, and also replenished the shelves when required.Empties were carried to the truck by the driver-salesman.However, Canada Dry products and Feigenson's throwaway bottles and cans were "always put up by the clerks."Feigenson'sregularbottleswereshelvedbyitsdriver-salesmen, but clerks replenished such shelves from abackroom supply also left by said driver-salesmen untilabout 18 months ago; since then the clerks haveexclusively stockedVescio's shelveswith such regularbottles.Somebrandsofsoftdrinks,including"Meadowdale" and other lines of Abner Wolf, havealways been exclusively placed on the shelves and rotatedbyVescio's clerks,who obtained the same from thebackroom stock surplus; such clerks also generally put updisplays in connection with such brands, although thedriver-salesmen did this "if they had time."Another employee of Vescio's and its predecessor, Mrs.Bernice Kemner, has worked for them as a cashier for thelast11years.During this period her duties includedstocking the shelves.When she began her employment, theclerks exclusively put up cookies, crackers, spices, andbaby foods on the shelves, and rotated, levelled, faced,and priced such merchandise They also put up advertisingmaterial on or near the shelves and filled displays withmerchandise.About 8 years ago a change occurred as to cookies andcrackers. First cookies and crackers were delivered andshortly thereafter the supplier's salesman placed them onthe shelves. But the clerks, levelled, straightened, androtated the merchandise, and, if the prices changed, theyalso stamped on the new prices. In addition, the clerksreplenished displays when they became depleted.A similar change as to baby foods and spices tookplace about 5 years ago. However, the clerks did verylittle shelving because a backroom reserve was not usuallymaintainedBut clerks did straighten, level, rotate, andreprice baby foods put up on the shelves by the salesmen.Certain brands of cookies and crackers have alwaysbeen shelved exclusively by the clerks, who also dusted,rotated, priced, levelled or faced, and straightened them.These are "Food Club," "Crest" oyster crackers, andAbner Wolf's "Zion" fig bars.ViolaM Widmayer, another employee of Vescio's anditspredecessor, who has been employed by them for 11years as a clerk-cashier, confirmed the above testimony ofBernice Kemner. In addition, she mentioned that Vescio'sclerks also at all times exclusively shelved cookies andcrackersbearing the trade name of "Fireside" and"Flavor-Kist,"whereas the salesman exclusively shelvedSwanson's "Archway" brand of cookies and crackers.2.As toBorman Food Stores, Inc.David Birchett, an employee at a Borman store for 2years testified as follows-Although he worked for 2 or 3 months in baggingorders,Birchett has since then been assigned to softdrinks.His task is to stamp and shelve such products,whether they were canned or bottled, obtaining suchmerchandise from the backroom where it is stored.However, "sometimes" the Coca-Cola, Feigenson, Pepsi,Seven-Up, Squirt, and Vernor drivers filled the shelvesthemselves with those drinks and left the remainder in thebackroom Birchett "worked up" this backroom reserve tothe shelves and thus replenished the shelves daily.AnotherBormanemployeewho testifiedforRespondent Local 876 is Duane Houck, now a businessagent and organizer for said Local. Houck started in 1949with Borman as a stock boy. Leaving this Employer in1951,Houck returned later but was not thereafteremployed as a stockboy He quit Borman in 1964.In 1949 and 1950, Houck took cookies and crackersfrom a supply in the rear of the store and racked them onthe shelf in Borman's store. This occurred at least threetimes a week He also levelled such merchandise everyday. In addition he priced and repriced some, but not all,thereof as "a great many" came prepriced to the rearroom. Finally, he also set up displays of this merchandiseat the end of the aisle, and also put up advertisingmaterial "around the sales area" of cookies and crackers.Thomas Wayne Bickford, a high school student, hasbeen employed at Farmer Jack's (a Borman store) sinceNovember 10, 1966, as a stockboy This is a Bormanstore.Among other things, he worked the cookie, cracker,baby foods, and soft drink aisles. He placed nearly allcookies and crackers on the shelves. However, "StellaD'Oro" and "Archway" products were shelved by thesalesman, but not on the regular cookie shelf. Archwayand Stella D'Oro were placed in or at the end of an aisleasdisplays.Moreover,NationalandIndependentsalesmen did not shelve such merchandise; Bickford andthe stockboys did this.Those cookies and crackers which he shelved Bickfordobtained from the stockroom in the rear of the store.Among other duties, Bickford rotated, levelled, priced(exceptprepriced items, such as "Shur-Good" and"Dare"), and repriced cookies and crackers. He also builtdisplaysandputupadvertisingmaterialof suchmerchandise.Bickford also worked on baby foods for a week or aweek and a half. He also shelved this merchandise. Andhe worked on soft drinks for a while, stocking the shelveswith such soft drinks obtained from the backroom. In factallstockboys exclusively shelved and priced such softdrinks. At no time did the driver-salesmen of the suppliersput soft drinks on the shelves; such employees leftmerchandise in the backroom or in the aisles Ifadvertisingmaterial came with soft drinks, Bickford'ssuperiors asked the stockboys not to use it.Another stockboy of Farmer Jack's is John Whitney,also a high school student. He and the other stockboysexclusivelystocked,priced,levelled,and replenishedshelveswith beer, wine, and soft drinks, such as Tico,CanadaDry,Coca-Cola,Feigenson,Pepsi-Cola,Seven-Up, Squirt, and Vernor's. Tico was obtained fromthe backroom; the others from the aisle, if any was leftthere by the driver-salesman, or from the backroom. Ifsoft drinks came accompanied with advertising material,Whitney discarded such material, without using it, oninstructions of his superiors.Maury,Gordon, who has been employed by Bormansince 1931, is now its buyer and merchandiser. Histestimony follows. Borman had warehoused, i e , had itspurchases delivered to its warehouse, crackers and cookiesunder the brand names of "Flavor-Kist," "Zion,""Silvertown,"and"DutchMaid."Exceptfor"Flavor-Kist," these are handled and shelved exclusivelyby clerks in Borman's stores. "Dare" merchandise, whichis sold by Independent, is not warehoused but is delivered RETAIL STORE EMPLOYEES, LOCAL 876toand shelved at Borman's stores by Independent'ssalesmen.3.As to Allied Supermarkets, Inc.Gary D. Campbell, a businessagent andorganizer for'RespondentLocal876,workedforWrigley'sSupermarkets, a predecessor of Allied, from 1949 to 1954.For the last 4 years thereof he worked as a stockboy orclerk, i.e., he serviced shelves in the selling areas withmerchandise.His duties required him to fill the shelveswith cookies and crackers, pricing, repricing, rotating, andlevelling suchmerchandise when necessary. Such fillingoccurred once or twice, but it could be as frequent as fourtimes a week. Nevertheless, he did not at any time place"StellaD'Oro" or "Archway" products on the shelves,and sometimesthe salesmanserviced the shelves forNational Biscuit. At times Campbell also built displays ofcookies and crackersWith respect to spices, the same procedure wasfollowed as with cookies and crackers other than those ofNational Biscuit, "Stella D'Oro," and "Archway."But asto the spices of Durkee's and Frank's,the salesmanserviced the shelves 10 percent and the clerks 90 percentof the time. On the other hand the clerks exclusivelyshelved pepper and performed all functions pertaining tosuch work.As to soft drinks, the clerks collected and assembledempty bottles and then the supplier's truckdriver removedthem from the backroom. The truckdriver filled shelveswith his merchandise, and left a backroom reserve. Butthe clerks replenished shelves and displays of drink whichwere set up by the supplier's driver-salesman Clerks filledshelves twice as often as the driver-salesman.David James has been employed by Allied for a littleover 16 years, and as a stock clerk since about 1952 or1953.His description of practices follows. In 1952 storeclerks filled the shelves with cookies and crackers 50percent of the time, thesalesmanperforming the other 50percent.Backroom stock was used for this purpose.Clerks also daily levelled cookies and crackers on theshelves, and they also tagged, priced, and repriced muchof said merchandise. Pricing of Independent's merchandisewasrareasitwas delivered prepriced. In addition, theclerks set up display signs for cookies and crackers.Beginningin 1955 thesalesmenof the suppliers ofcookies and crackers "would be doing more and morework putting up the displays, filling the shelves,coming inmore often and filling them," and the clerks "were moreor less just filling in the holes on the weekends " Suchfilling in the holes, i.e., replenishing shelves, by the clerks"slowed down" because "moresalesmen[came] in." Andfor a while clerks continued to price, reprice, and levelcookies and crackers, and also builtandmaintaineddisplays of such products. However, "in recent years" thesalesmen have built the displays, so that the clerks werelimited to replenishing them when empty.Originally the clerks put up all soft drinks on theshelves from stock left in the backroom of the store by thevendors.Lateron,about1955or1957,thedriver-salesmen of the vendor priced, stamped, and, putsuch drinks on the shelves. However, stock was also left inthe backroom by such driver-salesmen. Clerks placed thisbackroor stock on the shelves, but "not as much as wewere doing" before.One of Chatham's traineesfor the position of storemanager is Joseph P. Collier. Previously he had beenemployed over 20 years by Allied Supermarkets, Inc., and441itspredecessor.His account of pertinent practices atAllied's stores follows.While Collier worked at Allied, ithandled the soft drinks of Canada Dry, Coca-Cola,Feigenson, Pepsi-Cola, Seven-Up, Squirt, and Vernor's, aswell as its own private brands labelled "Meadowdale" and"Mavis." Its clerks exclusively handled and shelved"Meadowdale," "Mavis," and "Dad's" root beer, andperformed all functions relating to such shelving.All the other soft drinks mentioned in the precedingparagraph were delivered and shelved by driver-salesmenof the particular supplier.They also priced suchmerchandise.A backroom reserve was also kept of fastmoving items like Coca-Cola, Pepsi-Cola, Vernor's, andFeigenson, and also, at Christmas time, of Seven-Up,Canada Dry, and Squirt.Both salesmenandAllied'sclerks used this backroom stock to replenish shelves, butwhen clerks performed this task it usually, but not always,happened on weekends. Approximately 50 percent of suchsoft drinks, but, in the case of Pepsi-Cola and Coca-Cola,about 75 percent, was shelved by the clerks.4.As to Great Scott Supermarkets, Inc.Procedures followed at Great Scott were described byJames Karosa, employed by it as a stockboy. After asalesman took an order for cookies and crackers, thetruckdriver of the supplier delivered the merchandise tothe backroom of the stores. Then Great Scott's stockboysaided the salesmen who "worked" it on to the shelves :nthe selling area of the store. In addition the stockboyspriced, rotated, and levelled cookies and crackers on theshelves,andreplenishedtheshelveswithsuchmerchandise.As to soft drinks, the supplier's driver-salesman stockedthe shelves with his product, leaving a reserve in thebackroom of the stores. This reserve was used by thestockboys to replenish the shelves. But the stockboysexclusivelyfilledand replenished the shelveswith"Mavis," a soft drink stored in Great Scott's warehouses.Another witness regarding procedures at Great Scott isEdward Pearson, one of its district supervisors.Heoversees 16 stores as such. He testified in substance asfollows. Prior to August, 1967, Great Scott handled softdrinks known as "Mavis" canned pop and "Dad's" rootbeer, which were delivered to its stores from its warehousein its own trucks. Then its store employees, known asclerks,exclusively filled the shelves, and kept surplusstock in the backroom, of the stores.As to Canada Dry, Coca-Cola,Feigenson,Seven-Up,Squirt, and Vernor's soft drinks a different arrangementprevailed. In such instances, the supplier's driver-salesmanfilled the shelves, left some surplus in the backroom of thestores, and took away empty bottles. But the clerks in thestores used this reserve to replenish the shelves betweenvisits of the driver-salesman. These visits occurred two orthree times a week, depending on the store's volume.About 65 percent of the stock on the shelves was placedthere by clerks and 35 percent by thedriver-salesmen.5.As to Chatham Supermarket, Inc.One of Chatham's stockboys is Harvey Freedman, whoalso attends Cooley High School. Freedman was hiredabout a year and a half before he testified on February 5,1968.An abridgment of his testimony follows. Prior toAugust 2, 1967, Chatham handled its own brand ofcookies and crackers called "Staff." These were shelvedexclusively by Chatham's clerks. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the other hand, the products of all other biscuitcompanies,except "Stella D'Oro" and "Archway," weredelivered toChatham's backroom by drivers of thesuppliers and later were shelved by the salesmen of thesuppliers.And the clerks also shelved them,using thebackroom stock, but only "when we were told." Thus, theclerks replenished the shelves.However "that was usuallyevery night." "Stella D'Oro" and "Archway" productswere not shelved by clerks but, rather, by employees ofthe supplier thereof, Swanson's Cookie Company. Inshelving the above products of suppliers other thanSwanson's,Chatham's clerks rendered the followingservices:theypriced,repriced,and levelled themerchandise,in addition to shelving and replenishing.Chatham's clerks also exclusively shelved its privatebrand of soft drinks sold under the trade name of "Staff."Chatham also carried the soft drinks of Canada Dry,Coca-Cola,Feigenson Brothers,Pepsi-Cola,Seven-Up,Squirt, and Vernor's. The driver of such suppliers, whocame twice a week,filledChatham's shelves with suchmerchandise on his calls to the store; but also left stock inthe backroom.Some of this back stock was placed on theshelvesby these drivers. Between deliveries the clerksreplenished Chatham's shelves from this backroom supply.Generally, the clerks put up on the shelves twice as muchof these soft drinks as the drivers of the suppliers.Another Cooley High School student working forChatham as a stockboy is David Koski. He was hiredabout August 1966. Koski's testimony corroborates thatofHarvey Freedman except that Koski did not repriceany cookies or crackers.StillanotherwitnessemployedbyChatham isAugustineMigliori,at present head dairy, but a groceryclerk for 5 years before that. A summary of his testimonyregarding practices at Chatham is set forth at this point.He-, too, corroborated Harvey Freeman's account of saidpractices relating to cookies and crackers as narratedabove. In addition,he recounted the procedures regardingbaby foods and soft drinks at Chatham.According to Migliori, baby foods may be classified intwo categories:those sold under the name of "Swift" asone group, and those of Gerber's, Heinz, and Beech-Nutas a second group. "Swift's" brand came from Chatham'swarehouse and was shelved exclusively by Chatham'sclerks. But those in the second group were usually shelvedby the supplier'ssalesmen.Theywere shelved byChatham's clerks only "towards the weekend."Continuing,Migliori observed that Chatham sold itsown "Mavis" and "Staff" brands of soft drinks which itfirstreceivesat its warehouses. Thereafter they wereshelved at its stores exclusively by its clerks. A similarpractice was pursued as to Feigenson's canned soft drinks,since they came from Chatham's warehouse. On the otherhand,the remaining soft drinks were shelved, and theshelves were replenished,by driver-salesmen employees ofthe suppliers,but the shelves were also replenished someof the time by Chatham's clerks from backroom stocksleftby the truckdrivers.Drinks in this latter groupincludedtheproductsofCanadaDry,Coca-Cola,Pepsi-Cola,Seven-Up, Squirt, and Vernor's. However,Canada Dry's truckdrivers did not shelve its products butits salesmen did. But,since such salesmen came but oncea week or once in 2 weeks and sometimes but once amonth,Chatham'sclerksshelvedCanadaDry'smerchandise"most of the time."He estimated that theclerks shelved 95 percent of all soft drinks carried byChatham.6.As toPepsi-Cola Metropolitan Bottling Company,Inc.Roscoe Wayne McGehee, a"businessrepresentative ofLocal876,was employed as a driver-salesman byPepsi-Cola in the summer months of 1956. This jobentailed the delivering of Pepsi-Cola's soft drinks to thestores of some Respondent Employers. His method ofoperating involved the placing of merchandise in thebackroom of the stores and picking up empty bottles Atno time did he place merchandise on shelves or replenishsuch shelves at the storesIV. CONCLUDING FINDINGS AND DISCUSSIONA. As to Cookies and CrackersFor many years Respondent Employers (herein calledthe Supermarkets) have purchased cookies and crackersfrom various suppliers. In the early days such merchandisewas delivered unpackaged and, in such condition, wasplaced on the shelves of supermarkets by clerks of suchstores.But at least since 1945, these products have beendeliveredasprepackaged items It is such packagedmerchandise which is involved in this case.1.The products of S & M and Swanson's"StellaD'Oro" brand of cookies and crackers havebeendistributedto the stores by S & M BiscuitDistributingCompany, and the "Archway" line bySwanson's Cookie Company. Both "Stella D'Oro" and"Archway" products have been so distributed by thesupplier directly to the supermarkets by a driver-salesmanemployee of the supplier or outside vendor. Upon arrivingata store such driver-salesman took an order andimmediately filled it from merchandise on his truck.Thereupon, he placed the merchandise on the shelves, and,in connection therewith, performed duties related thereto,including'pricing,rotating,levelling,rearranging,andremoving damaged or unsalable stock.After completing the above-described functions thesupplier's driver-salesman left the store without leavingany reserve supply of the merchandise in the backroom ofor elsewhere in the store. Hence, I find that no stock wasavailable in the store to replenish the shelves by clerks ofthe store. Further, I find that such clerks did not place"StellaD'Oro" or "Archway" products on the shelvesexcept in instances so exceptional that they may bedescribedasde minimis2. Private brandsMany supermarkets have sold cookies and crackersunderprivatebrandnames, i.e.,undernames ofunspecified suppliers as distinguished from those expresslymentioned in paragraph 14(a) of the Second Amendmentto Complaint. See G.C. Exh. 2. Those mentioned in saidparagraph 14(a) are Independent, S & M, Swanson's,Hekman, National, and Sunshine. The private brandproducts have been delivered by the suppliers to awarehouse of a Respondent Employer.When need arose for such merchandise at asupermarket of such Respondent, it was trucked fromsuch warehouse to a backroom of the market. Clerks ofthe store then took such merchandise from the backroomand placed it on the shelves in the selling area of thestore. Some stock for replenishing the shelves was also left RETAIL STORE EMPLOYEES,LOCAL 876in the backroom at the time of delivery thereto from thewarehouse. Clerks also replenished such shelves from thisbackroom reserve.It is not necessary to enumerate all of these privatebrands,sinceallof them were not carried in thesupermarkets of all Respondent EmployersHowever, itseems sufficient to identify several. They are "Zion,""DutchMaid," "Staff," "Food Club," "Meadowdale,""Fireside,"and"Flavor-Kist."Ifindthatclerksexclusively shelved these private brands, replenished theshelvestherewith,andperformedallrelateddutiesattendant upon these functions, such as pricing, levelling,rotating,andarrangingmerchandise,and removingdamaged or unsalable stock.Ifmaterial, I further find that none of said privatebrandswas delivered or sold to the supermarkets, orplaced on shelves of the supermarkets, by any of thedistributors described in paragraph 14(a) of the SecondAmendment to Complaint.Upon this branch of the case, it seems desirable tomention,and I find, that some of the RespondentEmployers licensed independent concessionaires to operatethebakery departments in their supermarkets. SuchlicenseesorconcessionairesareeitherAwrey'sorSanders'.Further,Ifindthatemployeesof suchconcessionaires are not employees of the supermarkets,that employees of the concessionaires exclusively shelveand replenish shelves with bakery products, and thatemployees of concessionaires do not shelve or replenishshelves with non-bakery products3. Independent's productsIndependent'smethod of distribution requires itssalesmen to obtain an order from the supermarket,followingwhich Independent's truckdriver delivers thisorder to the supermarket's selling aisle or backroom. Notlong after a delivery is made the salesman completelyshelves Independent'smerchandise in the store, placingany surplus in the store's backroom. In addition toshelving or racking this merchandise the salesman rotates,levels,prices, and rearranges merchandise, and removesdamaged or unusable items.Between calls of the salesmen empty shelves were notalways replenished by the store's clerks. In some stores itwas the practice not to replenish empty shelves. However,these stores always honored a customer's request if suchcustomer specifically requested Independent's product byname. In some other stores it was the market's practice todirectclerks to replenish shelves with Independent'sproducts if stock was available in the store's backroom.And in a very few stores Independent's salesman would beasked to make a special delivery of merchandise if theshelves became bare of Independent's products before thenext regular delivery thereof.Occasionally, Independent erected promotional displaysin supermarkets. These were always set up and stocked byitssalesmen.However, on some weekends such displaysbecame sold out.When this occurred the store'semployees replenished the displays with Independent'sproducts.Since August 2, 1967, Independent has continued to selland deliver its products to the supermarkets. Nevertheless,since that date its salesmen admittedly have not beenallowed by the stores to shelve, rotate, level, price, orarrange said products, or to replenish the shelves, as thesefunctions have been executed exclusively by clerks in thestores. This situation has arisen because Respondents have443enforcedArticle8(c)oftheircollective-bargainingagreement.The foregoing findings are based on the evidence whichIhave credited and which, in large part, is not in dispute.Evidence not consonant with such findings, regardless ofwhether it was adduced by the Charging Parties, theGeneral Counsel, or Respondent Local 876, has not beencredited.4.Hekman, National, and SunshineThese three suppliers distribute cookies and crackers tosome or all of the supermarkets by the same method usedby Independent,i.e.,although a salesman took the orderatthemarketatruckdriverlaterdeliveredthemerchandise thereto.Shortlyaftersuch delivery thesalesman arrived at the market where he stocked theshelveswith his product and performed related taskssimilar to those set forth above. And the store's clerkssometimes replenished shelves if they became depletedbetween visits of the salesman to the supermarkets. Theclerks obtained stock for such purpose from the reservesupply left by the supplier's truckdriver in the store'sbackroom.Such clerks also performed the relatedfunctions mentioned above when they replenished shelves.Hekman, National,and Sunshine also set up specialdisplays of their respective products at the Supermarkets.In such cases the displays were built and stocked by thesalesmen of the suppliers.Nevertheless,on the occasionwhen these displays needed replenishing,usually on some,but not all, weekends,the store's clerks assumed the taskof filling the display and otherwise servicing it.Itwas stipulated at the hearing,and I accordingly find,that the parties who are Respondents do prohibit thesuppliers mentioned above from racking the shelves at thestores of the Respondent Employers since August2, 1967,pursuanttoArticle8(c)of their collective-bargainingagreement It was further stipulated,and I find, that allemployees of Respondent Employers(except for those inthe meat departments) are represented by Local 876 andare covered by a collective-bargaining contract betweenLocal 876 and Respondent Employers.This contract hascontained Article 8(c) since August2, 1967.Finally, I find that the enforcement of Article 8(c) ofthe collective-bargaining agreementby theparties thereto,Respondents herein,inthemanner described above,violatesSection8(e)of the Act,in that it requiresRespondent Employers to cease doing business with fourvendors, Independent,Hekman, National,and Sunshine.Although the Supermarkets still buy cookies and crackersfrom the four vendors, the latter have been compelled toabandon that part of their sale which includes shelvingand related services.Thisconstitutes"ceasedoingbusiness"within the meaning of Section 8(e) of the Act asitrequires a differentmethod of doing business. Cf.Amalgamated Meat Cutters,113NLRB 275, 277, 279,enfd.237 F.2d 20,rehearing denied at27 (C.A.D.C.);Boston Gas Company,137NLRB1299, 1305, enfd. 320F.2d 250 (C.A. 1). Inthis connection I find that the workof shelving and related functions,performed prior toAugust 2, 1967,by driver-salesmen or salesmen of saidfour vendors,isnot part of the work of the clerks and,therefore,not unit work. There are two reasons for this,both of which I find as facts:(a)The four vendors were selling a combinationconsisting of crackers and cookies plus shelvingthereof bytheiremployees.Ifind that this was an indivisiblecombination,so that causing the Respondent Employers 444DECISIONS OF NATIONAL LABOR RELATION&BOARDto buy cookies and crackers without the accompanyingshelving services constitutes a change in the method ofdoing business by said Employers with said four vendor:Hence, I further find that the clerks acquired new work,,and did not merely preserve traditional work, by theenforcement of Article 8(c) of the contract.(b)And I find that, to the extent that such shelving wasperformed by employees of the four vendors, it was notembraced within the work of the clerk's bargaining unit inthestoresof the Respondent Employers, was nottraditional clerks' work, and was not "fairly claimable" asclerks'work. This is because I find that for a substantialperiod of time prior to August 2, 1967, employees of thevendors performed shelving and related services. Hence, Ifind that this aspect of their work was not included in saidunit.Merely because clerks performed other shelving in theSupermarkets is not conclusive, for I find that "shelving"isnot the test of unit work. If it were, then the meatdepartment would be part of the unit, and so would thebakery concessions operated by Awrey's and Sanders. Cf.Mock Road Super Duper,156 NLRB 983, 984-985, enfd.39^ F.2d 432 (C.A 6). Rather, I find that the type ofwork and the period of time prior to August 2, 1967, itwas performed is more significant. Of course this meansthat some shelving was performed by clerks and thisshelving is comprehended within the clerk's unit. Itfollows that this work done by clerks before August 2,1967, is traditional unit work and may be the subject ofprotection by Article 8(c) as such clause seeks to preservepresent work, rather than to acquire new work. SeeDixieMining Company,165 NLRB No. 49.Nevertheless, it is desirable to make plain that Section8(e) of the Act is not violated by said Article 8(c) of thecontract as applied to private brands of cookies andcrackerswarehousedbyRespondentEmployers andtraditionally shelved by their clerks. I find that suchbrands were not sold to the Supermarkets by the fourvendors, and that employees of the vendors at no time'shelvedtheseprivatebrands.AmericanBoilerManufacturers Association,167 NLRB Nos. 79 and 80.B. As to Baby FoodsUnlike cookies and crackers, baby foods were deliveredby the suppliers or vendors, Heinz, Beech-Nut, andGerber, to the warehouse of any Respondent Employerpurchasing the 'same. Thereafter the vendor's salesmanregularly called at the markets to obtain an order for hisproduct.Then the merchandise was delivered from thewarehouse to a back or storeroom in the market. Shortlyafter delivery the salesman returned to the store and filledthe shelves from the goods which had been delivered tothe backroom. At the same time he performed relatedfunctions,which are more fully described above inconnectionwith cookies and crackers. In the case ofHiller& Lutey, shelving was performed by clerks wheresuchmerchandisewasvendedbymeansofa"food-o-mat."Betweencallsofsuchsalesmenthestoreorsupermarket clerks replenished the shelves if necessary.This generally occurred on weekends when sales weregreater.However, clerks did not always replenish whenshelves became depleted, for sometimes they did no morethan bring out enough to satisfy the needs of a customerspecifically requesting such products.Baby food salesmen rather infrequently also set up,maintained,and dismantled special displays of theirproducts.But in Allied's stores the clerks usuallymaintained and dismantled such displays.In all stores where Heinz products were carried, suchproducts (other than baby foods) were shelved exclusivelyby the store's clerks.Since August 2, 1967, employees of Heinz, Beech-Nut,and Gerber have not been permitted by Respondents toshelve baby foods at the stores of Respondent Employersbecause the parties to the collective-bargaining contracthave been enforcing Article 8(c) thereofNevertheless,Respondents since saidAugust 2, have continued topurchase baby foods from Heinz, Beech-Nut, and Gerber.It follows, and I find, that said enforcement, to the extentthat it forbids shelving and associated practices byemployees of Heinz, Beech-Nut, and Gerber, as theyexistedantecedenttosaidAugust2,hascausedRespondent Employers to cease doing business with thesethree suppliers of baby foods. Consequently, I, further findthat such enforcement violates Section 8(e) of the Act.That such enforcement of Article 8(c) transgressesSection 8(e) of the Act has been briefly considered in thepreceding subsection relating to cookies and crackers.That reasoning is equally applicable to baby foods. Inaddition, the following findings and comment pertainingto baby foods seem germane.(a)'I find that inventories of baby foods stored in thebackrooms of the Supermarkets were small; and thatChatham and King Cole had adopted a policy of notretaining backroom stock, so that a backroorti surplus atChatham and King Cole originated from overordering.Thus, I further find that store clerks replenished babyfood shelves at infrequent intervals from backroom stock.This demonstrates, and I find, that shelving of the babyfoodsofHeinz,Beech-Nut,andGerber,and theaccompanyingassociatedservices,wereperformedprincipally by employees of said suppliers. Further, I findthat insofar as this was performed by said employees itneither comprised work in the clerks' unit, nor wastraditionally clerks'work.Hence,Article 8(c) did notpreserve traditional clerks' work as applied to this work ofthe employees of the suppliers but, instead, amounted to aclause acquiring new or additional work for the clerks. Ifitwere the work of clerks, then it would be reasonable toexpect that, since their employer with its own employeesand trucks moved such merchandise from its warehouse tothe backroom of its stores, such clerks would then move itfrom such backroom to the store shelves. Yet the clerksdid not touch said merchandise while it was stored in thebackroom but, instead, did nothing, thereby leaving thetask of shelving such products to the employees of thebaby food suppliers.(b) Further, I find that Heinz, Beech-Nut, and Gerbersold to the Supermarkets an indivisible combinationconsistingofbaby foodsandassociated services ofshelving,pricing, levelling,and rotatingmerchandise,together with removal of damaged or otherwise unsalableitems. It is not necessary to determine whether suchservices constitute an equitable servitude in chattels orbecome part of a "tie-in" sale, within the meaning ofother branches of the law.International Salt Co., Inc. v.U.S.,332 U.S. 392. Cf.Standard Oil Company v. U.S.,337U.S.293;ColumbiaBroadcasting v.AmanaRefrigeration,295 F.2d 375 (C.A. 7). It is sufficient forpresent purposes to stress that the suppliers were selling aunified, integrated, and single package deal consisting of aproduct plus a service which went with the product. I findthis service is not traditional clerks' work and is not"fairly claimable" as clerks' work. Such package deals are RETAIL STORE EMPLOYEES,LOCAL 876not uncommon, especially since the advent of vendingmachines placed in several retail stores by the owner ofsuch machines. When the operator of a retail store electsto have such machines installed and serviced in his storeby the owners of the machines it cannot be said that suchservicingconstituteswork belonging to the store'semployees.As found above, I reiterate that Section 8(e) of the Acthas not been transcended to the extent that Article 8(c)applies to any work performed by the store clerks inreplenishing shelveswithbaby foods of these threesuppliers.And no violation is discernible - and I so find- in extendingthe provisions of Article 8(c) of thecontract to baby foods marketed under private brandnames. This is because I find that shelving of such privatebrands has traditionally been performed by store clerksand has not been performed by employees of the suppliers.As to these private brands Article 8(c) consititutes a validwork preservation clause.GreatA & P Co v.AmalgamatedMeatCuttersUnion,410F.2d650(D.C.Mo.).C. As to SpicesDelivering and shelving of the spices involved in thecomplaint correspond to those followed in distributingbaby foods. These are the spices of Thompson-JacksonAssociates, distributing the "Durkee" line, Frank Tea andSpice, distributing the "Franks" brand, and McMahon &McDonald, Inc., distributing "Spice Island" commodities.The procedure in getting the merchandise to theconsumer follows. These three suppliers, for a substantialperiod of time preceding August 2, 1967, shipped theirproducts to a warehouse of each Respondent Employerbuyingtheirspices.Thismerchandisewas thentransported from such warehouse to the RespondentEmployer'smarket in its truck and then stored in abackroom of the store. Thereafter a salesman of thesupplier regularly called at the market where he rackedthe products on the store's shelves. In some instances thespiceswere on a special rack supplied by the spicecompany and placed in the selling area of the store. Otherduties discharged by the supplier's salesman when heracked the merchandise included rotating and cleaning theitems, and removing damaged or unsalable products.Between calls of the salesman the store's clerksreplenished shelves when they became empty. Because ofthe lack of frequency of the salesman's visits suchreplenishmentswere rare, and usually took place atThanksgiving and Christmas. However, clerks did notalways replenish empty shelves. In some stores clerks didnot refill empty shelves, but, instead, did no more thanbring forth enough to a customer who asked for suchmerchandise which could not be found on the shelves. Acidat some stores, including Food Giant, Chatham, Borman,Great Scott, Lindy's, and King Cole, none or almost noneof the backroom stock was put on shelves by clerks, sothat all or practically all spices of these three supplierswere shelved by their salesmen. At Hiller & Lutey, whichcarried "Franks" line of spices, the calls of the salesmanwere so infrequent that only the store clerks shelved"Franks" spices, and the salesmen did not engage in thisfunction at such stores.Further, I find' that all other brands and varieties ofspicesthanthoseofthethreesuppliers(Thompson-Jackson, Frank, and McMahon & McDonald)mentioned in the complaint (paragraph 14(b) of SecondAmendment of Complaint, G.C. Exh. 2), have been445shelved at all times prior to August 2, 1967, by storeclerks exclusively.These include salt (among which are"Morton's"and"Diamond" brands), some pepper,Lawry'sseasonings,Accentseasonings,Adolph'sseasoningsand meat tenderizer, and all private brands oftheir own sold by some of the Respondent Employers.Also I find that since August 2, 1967, the salesmen ofthe three suppliers of spices, Thompson-Jackson, Frank,and McMahon & McDonald, have been prevented fromshelving the spices of their respective employers and havenot been allowed to perform services related to suchshelving.This is because Respondents have enforcedArticle 8(c) of their contract so that only clerks haveengaged in such work since August 2, 1967. I further findthat such enforcement of said Article 8(c) transgressesSection 8(e) of the Actas it amountsto a contract oragreement requiring Respondent Employers to cease doingbusiness with the said three suppliers of spices.It is my opinion, and I find, that the reasons givenabove in finding a violation by Respondents in applyingsaidArticle 8(c) to the products of the named cookies,crackers, and baby foods vendors or suppliers are equallypertinent here. They are here incorporated by referenceand need not be reiterated. Thus, I find that shelving ofthe spices of these three suppliers, to the extent it isexecuted by their salesmen, is not "fairly claimable" workof the clerks in the bargaining unit to which Article 8(c) isaddressed, and that such shelving has not been traditionalwork of the store clerks. There are two additionalgrounds, peculiar to spices, for so finding.(a)Clerks replenished spice shelves only spasmodicallyor infrequently, and sometimes not at all, so that theyperformed less replenishment of spices than of cookies,crackers, and baby foods. Thus, a much larger percentageof the shelving may be attributed to the efforts of thesalesmen of these three suppliers. In fact clerks wereunfamiliar with the manner of placing merchandise on thespecial racks which were owned by the three suppliers ofspices. This latter represented a process fraught with somecomplexity which the salesmen had mastered and whichthe clerks avoided.(b)Since the clerks had little or nothing to do withsuch shelving, the salesmen becamemore intenselyidentified with this work and the related functions. In thisconnection I find that the nature of such identity was suchthat to sever the shelving of the products from the servicesof the salesmen, which Article 8(c) effected, rendered theproduct less competitive because it required the peculiarskillsof the salesmen to rack it in the most appealingsymmetry. No differentresult isdictated because clerksexclusively racked "Franks" spices at Hiller & Lutey'ssupermarkets. This is because Hiller had but four storesand its purchases of "Franks" spices were soinconsequential that it was rendered unprofitable for the"Franks" salesman to make periodic visits to these storesto rack his merchandise.Of course it is manifest, and I find, that Section 8(e) ofthe Act has not been violated insofar as Article 8(c) hasbeenapplied to spices, salts, seasonings, andmeattenderizers not supplied by the three suppliers mentionedinthecomplaintThesethreeareFranks,Thompson-Jackson, and McMahon & McDonald. Thus, Ifind it lawful to apply the restraints of Article 8(c) to salt,including "Morton's" and "Diamond" brands, Lawry'sandAccent seasonings,Adolph's seasonings and meattenderizer,private labels of spices of any Respondentsellings its own brand, and spices of any other supplier 446DECISIONSOF NATIONALLABOR RELATIONS BOARDthan the three specified in paragraph 14(b) of SecondAmendment to Complaint (G.C. Exh. 2).D As to Soft DrinksExcept for Canada Dry, each of the Charging Parties inCase 7-CE-13 distributed its soft drinks through adriver-salesman.When he called at a supermarket saiddriver-salesmannotonly took orders but forthwiththereafter delivered the merchandise to the store. Suchdelivery was made by filling the store's shelves with thebottledsoftdrinksof the supplier employing thedriver-salesman. In the case of Canada Dry, its salesmanfirst took an order after which a Canada Dry driverdelivered the products to the store. Later the Canada Drysalesman returned to the market and filled the shelveswith Canada Dry products.Inaddition to such shelf filling, the salesmen ordriver-salesmen also arranged, rotated, cleaned, and pricedtheir products on the shelves and often attached to themerchandise or displayed in the store advertising materialSaid advertising aids included carton stuffers, bottleringers, shelf talkers, and posters. After filling shelves anyexcess stock was stored in the market's backroom.Salesmen and driver-salesmen periodically called at themarkets to perform the above-described acts. On each ofthese occasions they repeated the routine outlined above,i.e.,they filled shelves and performed the allied servicesreferred to above. Between calls of the salesmen anddriver-salesmen, the shelves were replenished by storeclerks from stock left in the backroom of the store if andwhen the shelves became depleted. While said clerks didnot often so replenish during the week, they did so morefrequently on weekends when sales volume was materiallyaugmented.Another task imposed by suppliers upon their salesmenand driver-salesmen required them to remove empty softdrink bottles which the consumer had returned to thestore for a refund of his deposit. Such empties, however,were exclusively handed over to a clerk, who then paid thecustomer. Following this the store's clerks exclusivelyassembled the empties and stored them in the backroomso that they could be taken away from there. No similarpractice was pursued as to so-called "throw-away" bottlesbecause the customer, not having made a deposit thereon,was not entitled to a refund. Hence empty "throw-aways"were discarded or retained by the customer but neverreturned to the storeSalesmen and driver-salesmen also occasionally set upand maintained special displays in selling areas of thestore other than the soft drink shelves. In general clerksdid not replenish these displays as they did not becomedepleted between calls of the supplier's driver-salesman orsalesman.On the other hand, canned soft drinks of the saidCharging Parties (supplied apparently only by Feigensonand Canada Dry) were exclusively shelved by the storeclerksinthesupermarkets.Likewise,clerksalsoexclusively shelved all other brands of bottled soft drinksthan those of the Charging Parties in Case 7-CE-13,includingthosesoldunderthetradenameof"Meadowdale," "Mavis," "Dad's Root Beer," "Tito,"and "Staff."The parties have stipulated, and I find, that store clerkshave at all times material exclusively shelved the followingproducts and exclusively performed functions related tosuch shelving. frozen, bottled, and canned fruit juices andfruitpunches;powderedmixes or drinks; Kool-Aid;Tangy; Tart and Tangy, Twist; coffee; tea; Sanka; cocoa,beer and wine; and milk and dairy products.Since August 2, 1967, the driver-salesmen and salesmenof the Charging Parties in Case 7-CE-13 have not beenabletoshelvethebottledsoftdrinkswhich theycustomarily and regularly shelved for many years prior tothat date, nor have they been able to perform servicesassociated with such shelving. Respondent Employers havecontinued to purchase bottled soft drinks since August 2,1967, from said Charging Parties, but the functions ofshelving and services associated therewith have since thatdatebeenperformedby the store clerks of theSupermarkets. It is admitted, and I find, that theforegoing change, in the method of filling and servicing theshelveshas resulted because the Respondents haveenforcedArticle8(c)oftheircollective-bargainingagreementTo the extent that implementation of Article 8(c)deprives the Charging Parties of a benefit enjoyed bythem prior to August 2, 1967, Respondents have therebytransgressed Section 8(e) of the Act because they haveenteredintoacontractwhereby theRespondentEmployers have agreed with Local 876 to cease doingbusiness with said Charging Parties in Case 7-CE-13. Ifind such implementation does exist, and I further findthat it violates Section 8(e) for the reasons assigned abovein finding a violation in the application of Article 8(c) tothe shelving of cookies and crackers.Respondent Local 876 insists that clerks replenishedshelves with a large percentage of the bottled soft drinksof the Charging Parties involved. But I do not so find, asIfind that most of said bottles were placed on said shelvesby driver-salesmen and salesmen. In any event I find thatfor several years prior to August 2, 1967, the originalfilling of shelves -- as distinguished from replenishing -in connection with an order taken by an employee of thesupplier was exclusively performed by a driver-salesmanor salesman of such supplier and not at all by a clerk ofthe store. It is this act of original shelving with itsconcomitant serviceswhich Section 8(e) of the Actprotects as a method of doing business. And I find thatsuch method is (a) substantial and (b) has been the waythe Charging Parties have done business with RespondentEmployersoveranappreciablelengthoftime.Additionally, I find that this method of original shelving isnot "fairly claimable" as unit work by the store clerks,that it has not been traditionally performed by the clerks,and that it has been traditionally accomplished byemployees of the Charging Parties in Case 7-CE-13Another cogent reason for finding that the originalshelving of the bottles and the accompanying servicesconstituteasingle,integrated,self-contained,andindivisibleunit or package may be found in the fact,which I find, that driver-salesmen and salesmen attachadvertisingmaterials to the merchandise and shelves aswet as put up and maintain special displays' of theirproducts. Respondent Local 876 minimizes this feature oftheirwork by its evidence, which I credit, that in somesupermarkets clerks were told by their supervisors not touse such advertising aids left in the backroom along withmerchandise as a reserve to replenish the shelves. But Iexpressly find that such instructions affected only suchreplenishment of bottled soft drinks which the clerksperformed,and that salesmen and driver-salesmenexclusively attached such advertising materials wheneverthey originally filled the shelves following the taking of anorder.As found in connection with cookies, crackers, babyfoods, and spices, no violation of Section 8(e) of the Act RETAIL STORE EMPLOYEES,LOCAL 876has been established in applying Article 8(c) to theshelving and related services of other bottled soft drinks;of any canned soft drinks; and of any other products, suchaswine, beer, cocoa, and dairy products, which are notdistributed to the markets by the Charging Parties in Case7-CE-13.Someoftheseotherproductsare"Meadowdale," "Mavis," "Dad's Root Beer," "Tico,""Staff,""Kool-Aid,"and those enumerated in thestipulation set forth above. Similarly for coffee.E. The ApplicableAuthoritativeAdjudicationsSection 8(e) was introducted into the Act by certainamendments enacted by Public Law 86-257 in 1959. Priorto that time contracts containing language substantiallysimilarto that in Article 8(c), often termed "hot cargo"clauses, had been upheld as valid as long as the parties tothe contract voluntarily honored its terms.Local 1976,Carpenters Union v. N.L.R.B.,357 U.S 93, 108. See (ageneraldescription of the shelving or racking proceduresinvolved in the principalcasemay be foundinRetailClerks Local 770,125 NLRB 984, 986-987),62 MichiganLaw Review1176, 1177.Since Section 8(e) was adopted the Supreme Court hasexpressly declared as lawful clauses designed to protect orpreservework traditionally,customarily,orfairlyclaimable as, within thebargainingunit composed ofemployees of the Employer signing the contract containingsuch clause. This, according to the Court, describes aprimarydispute.NationalWoodworkManufacturersAssociation v.N.L.R.B.,386 U.S. 612, 17 L. ed. 2d 357;Houston ContractorsAssociationv.N.L.R.B.,386 U.S.664. See 62MichiganLaw Review,1176, 1187-88.On the other hand, the Supreme Court in the abovecases declared that such clauses transgressed Section 8(e)when they seek "secondary objectives." I am of theopinion, and find, that as applied to the original shelvingperformed by employees of Independent and the ChargingParties in Case 7-CE-13, such application is secondary.This result emerges from that the fact, which I find, thatthe object of enforcing Article 8(e) "was to interfere withthe practice of the markets of buying from the distributorson a deliveredbasis" and prevented the markets from"permit[ting] employees of other employers to completetheir deliveriesin the selling areas."RetailClerks Local770,127NLRB 1522, 1524, remanded 296 F 2d 368(C.A.D.C.), decision on remand 145 NLRB 307, 311-312.While the foregoing case was not decided under Section8(e) of the Act, it nevertheless is controlling on whatconstitutes a secondary objective in a dispute essentiallyidenticalto that involved in the instant cases. Cf.N L.R.B. v. New York Lithographers,385 F.2d 551 (C.A.3).Similar results were reached inLocal 282, Teamsters,139NLRB 1077, 1087, andLocal No. 26, Sheet MetalWorkers,168NLRB No. 118 (TXD), although thosecasesdid not involve shelving.And inRetailClerksUnion,155NLRB 656, 659, itwas expressly adjudicated that such conduct is secondary.Said theBoard:"Expansion of an establishedbargainingunit to include third persons doing business with thecontracting employers,cannot be condoned asprimaryaction.The Employers engaged in [supplying]who are affected by Article [8(c)] could not, without theirassent,be included in Respondents' bargaining unit underany standard which the Board recognizes in definingappropriate units . . . . Nevertheless, the intent of Article[8(c)],as evidenced [by its application to suppliers] is toforce the suppliers into that unit." This holding disposes,447inmy opinion, of the contention of Local 876 that it isre-acquiringwork formerly performed by it Cf.TruckDriversLocalNo.413 vN L.R.B ,334F.2d 539(C.A.D.C ). For I find that clerks never performed theoriginal shelving of these products, and that such originalshelvingbelongs ina unit of employees of the suppliers.RetailClerks, Local 770,145NLRB 307, 312. (I do notconsider, and so find, that the shelving of loose cookiesand crackers, which the clerks exclusively performed untilabout 20 or 22 years ago, constitutes original shelving ofthe type at issue in this case ) Hence it is apparent thatwork which the clerks did not previously perform, andwhich constituted an operation performed by employees ofthe suppliers, cannot be obtained now under the guise ofre-acquiring or "recapturing" work once performed byclerks.Meat Drivers Local 710 v. N.L.R B.,335 F 2d 709(C.A.D.C.). Cf.N.L.R B. v. Milk Drivers' Union, LocalNo. 753,[Korth-Trans.Co.], 392 F.2d 845 (C.A 7),decided January 11, 1968;Retail Clerks, Local 770,138NLRB 244, 247-248. In effect, by enforcing Article 8(c) astooriginalshelving the parties to said Article areundertaking to regulate the labor policies of otheremployers. This is forbidden by Section 8(e) of the Act.Local Union No 26, Sheet Metal Workers,168NLRBNo. 118. Cf.SheetMetal Workers,170 NLRB No. 116.This is so even when a cause seeking non-traditional work"may be consecrated to the primary objective" of aidingunit employees.62 Michigan Law Review,1176, 1189.Further,it isnot necessary that a complete cessation ofbusiness dealings occur to find a violation. It is sufficientthat Article 8(c) causes the suppliers to alter their methodof deliveringmerchandise to the markets. Thus,RetailClerks, supra,also holds that Section 8(e) is violated eventhough Article 8(c) as enforced involves a partial, ratherthan total, cessation of business with the suppliers. 155NLRB 656, 660-661. See alsoA.DuiePyle, Inc. vN.L.R B,383 F.2d 772 (C.A. 3), cert. denied 390 U.S.905;Retail Clerks Union,138 NLRB 244.Further, the Board has held that whether the salesmenand driver-salesmen "are employees of the suppliers, thestores, or both, we believe that this is the central issue ofthe case . . . . [I]f they are employees of the suppliers"Article8(c)may not be applied to them, and suchenforcement of it violates Section 8(e) of theAct.RetailClerks Intl. Assn., Local 1288,163 NLRB No. 112, enfd.390 F.2d 858 (C.A.D.C ). As found above, these personsare employed by the suppliers and not by the store.Highway Truck Drivers,159 NLRB 84, andPipe FittersLocal 120,168NLRB No. 138, are distinguishable. Cf.Calhoun Drywall Company,153 NLRB 1196, 1200.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThose activities of Respondents set forth in section IV,above,found to amount to unfair labor practices,occurring in connection with the operations of theRespondent Employers described in section I, above, havea close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices prohibited by Section 8(e) of theAct, it will be recommended that they cease and desist 448DECISIONSOF NATIONALLABOR RELATIONS BOARDtherefrom and that they take specific affirmative action,described below, designed to effectuate the policies of theAct. Nevertheless, I expressly point out that (a) I so notfind that Article 8(c) of the collective-bargaining contractper secontravenes Section 8(e) of the Act, so that only itsenforcement in the manner found to offend said Act hasbeen included in the cease and desist provisions of theRecommended Order, and (b) to the extent that saidArticle 8(c) preserves traditional, customary, or "fairlyclaimable," work of retail or store clerks in the bargainingunit, itmay be lawfully enforced by the parties to thecollective-bargaining contract containing said Article 8(c).The only affirmative action recommended consists ofposting an applicable notice as set forth in Appendix A orB, supplying copies thereof to the Regional Director formailing to the Charging Parties, and notifying theRegional Director of the steps taken to comply with theRecommended Order.On the record as unfolded at the hearing, I am unabletofind that the Respondents have demonstrated anygeneral hostility to the Act. Accordingly, I find that anOrder enjoining Respondents from enforcing Article 8(c),or any other like agreement, in a manner proscribed bySection 8(e) of the Act will provide adequate relief whileeffectuating the policies of the Act, and that an Orderbroader in scope is not warranted. See the Board's OrderinSheetMetalWorkers International Association LocalNos. 99 and 150, AFL-CIO,170 NLRB No. 116Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent Retail Store Employees, Local UnionNo.876,RetailClerksInternationalAssociation,AFL-CIO, and Local No. 337, a Charging Party, each isa labor organization within the meaning of Section 2(5) ofthe Act.2.Respondent Employers, and the Charging Parties inCase 7-CE-13, each is an employer within the meaning ofSection 2(2), and each is engaged in commerce within themeaning of Section 2(6) and (7), of the Act.3.By their conduct in enforcing Article 8(c) in themanner set forth above, Respondents have entered into acontract or agreement whereby Respondent Employershave agreed to cease doing business with IndependentBiscuit Company, S & M Biscuit Distributing Company,Swanson's Cookie Company, Hekman Biscuit Company,National Biscuit Company, Sunshine Biscuit Company,Thompson-Jackson Associates,McMahon & McDonald,Inc.,Frank Tea and Spice Company, Beech-Nut LifeSavers, Inc.,H. J. Heinz Company, Gerber ProductsCompany, and the Charging Parties in Case 7-CE-13.TherebyRespondents have engaged in unfair laborpractices within the meaning of Section 8(e) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended order omitted from publication ]